       Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 1 of 101




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY;
DEFENDERS OF WILDLIFE; ANIMAL LEGAL
DEFENSE FUND,

                              Plaintiffs,
                                                    Civil Action No. 1:19-cv-00408 (TNM)
       v.

DONALD J. TRUMP, in his official capacity as
President of the United States of America, et al.

                              Defendants.


RIO GRANDE INTERNATIONAL STUDY
CENTER, et al.,

                              Plaintiffs,

       v.                                           Civil Action No. 1:19-cv-00720 (TNM)

DONALD J. TRUMP, in his official capacity as
President of the United States of America, et al.

                              Defendants.


                                       JOINT APPENDIX
                          Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 2 of 101
                                                 UNCLASSIFIEllfFQ'IO

                                                                        ACTION MEMO
                                                                                         Prepared by: James Ross. OASD(I-ID&G S)
                                                                                                    Phone Number: (571) 256-83 25

            FOR: ACT!NGS ECRElAR YOFDEFE NSE                                                  \~~ a..- --
            FROM: Kenneth P. Rapuano. Assistant Secretary of Defense, Homeland Defens; &I ~ a ~
                  Security

            SUBJECT: Department of Homeland Security Request for Department of Defense Suppo11 to
                     Block Drug-Smuggling Corridors

            PURPOSE:                  ro obtain your approval of a Deprutment of Homeland Security (OHS) request for
                                     certain assistance in blocking drug-smuggling corridors along the southern border;
                                     and for you to direct specific actions b) the Under Secretary of Defense
                                     (Comptroller)1Chief Financial Officer (USD(C)ICFO) and the Secretar) of the
                                     Am1y 1Commander. U.S. Army Corps of Engineers.

           COORDINATION: This action was coordinated with SecAnny. USD(C)/CFO. OGC.
                   ASD(SO/LIC). and the .Joint Staff

           BLllF: A rovin 1 this re uest will su ort DHS's efforts to secure the southern border b '
                  blocking drug-smuggling corridors. You have the authority under IO U.S.C. § 284 to
                  use certain DoD funds to construct roads and fences, and to install lighting. to block
                  drug-smuggling corridors across international boundaries of the Uni ted States in support
                  of counter-narcotics activities of Federal law enforcement auencies.

           DISCUSSION:

           •         On February 25, 2019. the Secretary or Homeland Security requested DoD assistance in
                     blocking up to 11 specific drug-smuggling con-idors on Federal land along the southern
                     border of the United States. DI IS requested that DoD provide this support in order of stated
                     priority as DoD resources allow by (I) replacing existing vehicle barricades or dilapidated
                     pedestrian barricades with construction of new pedestrian fences (i.e., fences that would
                     block both vehicles and pedestrians). (2) constructing new and improving existing patrol
                     roads. and (3) installing lighting. (TAB D). This support to DHS is consistent with the
                     President's direction in his April 4. 20 I 8, memorandum ... Securing the Southern Border of
                     the United States'' (TAB E).

             • IO U.S .C. § 284(b)(7) gives you the authority, using funds from the counter-narcotics support
               line in DofYs .. Dmg Interdiction and Counter-Drug Acti vities, Defense'' appropriation. to
               construct roads and fences, and to install lighting. to block drug-smuggling corridors across
               international boundaries of the United States in support of counter-narcotic activities of
               Federal law enforcement agencies .

                     -    The requirements of Section 284 arc met: IJHS/Customs and Border Protection (CBP) i a
                          Federal law enforcement agency: OHS has identified each project area as a drug-smuggling
                          corridor: and the work requested by DIIS fall s within the scope of subsection 284(b )(7) in that it
f-~;.....
      :~...C.
           ~-~~ -,   - - r - - - - l ~~~- ~:-; ~~~ -,\- + - - - - I

f-<;..c..T>-'-M"-'1\_ - - + - - - - · -0SD M,\
   Co\
 'iD Action (ii]>
                                         [)<,I)   C ''-
                                                          + - - - -I
                                                          -+------<
                                                                       UNCLASSIFIEDW8t'O
                                                                                                  I                      II 11
                                                                                                    OS0001880-19/CM 0003528- 19
                                                                          Administrative Record - Section 284 Projects: 001
        Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 3 of 101
                               UNCLASSIFIED lliOrJQ

        involves construction of fences (including a linear ground detection system), construction of
        roads. and in~tallation of lighting (supported by grid power and including imbedded cameras).

    -   Any support provided under Section 284, including under subsection (b )(7), is subject to I 0
        U.S.C . § 276, which provides that suppo11 may not be provided if the provision of such support
        would adversely affect the military preparedness of the United States.

•   On March I, 2019, you directed an evaluation of the DHS request for assistance (TAB F).

    -   The Secretary of the Army1Commander, l'.S. Am1y Corps of Engi neers (USACF )
        provided preliminary cost estimates for the 11 DHS-re uested border fencin,
        construction ro·ects. total in $4.47B (based on construction of a 30-foot bollard
        fencing) and covering 217 .8 miles. If the height of the bollard were changed to 18 feet,
        the estimated cost would be $3.78. (TAB G)

    -   To meet any level of the support requested by DI-IS. additional funds must be transferred into
        the "Drug Interdiction and Counter-Drug Activities, Defense" appropriation using Do!Ys
        general transfer authority (GTA), which is provided in Section 8005 of the Department of
        Defense Appropriations Act 2019. and Section 1001 of the John S. McCain National Defense
        Authorization Act (NOAA) for Fiscal Year 2019. Together, these GTA provisions allow total
        transfers of up to $4B . Congressional notification is required under both sections. but there is no
        statuto re uiremcnt to obtain rior con rcssional a roval.

        o   The Department ma, use GT A on!\. upon a determination bv the Secretan of Defense that
            such action is nccessan in the national interest, and the transfer ma onl be used to provide
            funding for higher priorit,· items, based m1 unforeseen militarv requirements. than those
            items for which funds were ori 1 inall a ro riated. and in no case for an item for which
            funds or authorization have been denied b) Congress.

        o   The USO C /CFO has idcntitkd $1 B of FY 2019 Arm military t!rsonnel funds as excess
            to current military personnel requirements and available for transfer into the Drug
            Interdiction and Counter-Dru , Activities Defense. a ro riation l AB H .

        o   You ma" detennine that:

            •   Use of GTA is necessary in the national interest (see April 4 memo);
            •   Using funding to block drug smuggling corridor is a higher priority than the Anny
                military personnel funds that haYe become excess to this fisc al year's Anny military
                personnel programmatic requirement;
            •   The military requirement for this increased support to DHS was unforeseen at the time
                of the hudget request: and
            •   Congress has not denied funding or authorization for support to DJ IS under Section
                284(b)(7).

    -   The CJCS indicates that reprogramming ·'of these funds into the Drug Interdiction and Counter-
        Drug Activities, Defense account will have no immediate negative impact on joint force
        readiness. However, if these funds were not reprogrammed they likely would be used to
        address currently unfunded DoD requirements" (TAB l). The Under Secretary of Defonse for


                                                     2
                                        UNCLASSIFIEIWGCG
                                           Administrative Record - Section 284 Projects: 002
        Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 4 of 101
                               UNCLASSIFIED/,1ii8tif8•

        Policy (USO(P)) concurs that there is no reduction in readiness. Because there is no adverse
        effect on readiness and the source funds are excess to need, providing the recommended support
        would not adversely affect the military preparedness of the United States.

    -   The Secretary of the Army requests that if the full $ I B is not used for support of DHS
        under Section 284, the remainder be returned to the Anny for reprogramming and
        funding of unfunded Army requirements.

    -   Ourin the USO C /CFO's mid- ear review. additional funds ma be identified that are
        excess to need or are lower-priority programmatic requirements that will not adversely
        affect militar re aredncss. The USO C /CFO and the USO P will coordinate with the
        CJCS and the heads of other appropriate OoD Com ponents to provide a recommendation
        re ardin construction of additional OHS-re uested ro·ects under Section 284.

OPTIONS:

•   OHS 's request for assistance includes approximately 2 \ 8 miles of road construction, lighting
    installation, and fencing construction, set out as 11 distinct projects. OHS specificall)
    requested ''that OoO's support under 10 l r.s.c. § 284 address the requirements in order of
    priority as DoO resources allow:'

    -   All projects require that the Secretary of Homeland Security ust.! her authority to waive
        such legal requirements (including environmental laws) as she dete1111ines are necessary
        to waive to ensure expeditious construction. Prior to executing such a waiver, the
        Secretary of Homeland Security must consult with relevant govemmental oflicials.
        Indian tribes. and property O\\ ners to minimize eftects on the environment, culture,
        commerce, and quality of life. The OHS request provides that DI-IS will be responsible
        for applicable environmental planning and compliance. including stakeholder outreach
        and consultation.

    -   CBP has indicated that the timeline to complete consultations and execute waivers will be
        longer if multiple projects are undertaken.

•   We also considered lJS/\CE's ability to undertake projects using its multiple award task
    order contract (MATOC), which was developed as a contracting vehicle for border-fencing
    construction and has a limit of $350M per individual task order. USA Cr could propose a
    task order in excess of $350M under Federal Acquisition Regulation Pai1 I 6.5 procedures.
    Although a contractor would have to agree to a task order above $350M, we believe that
    contractors will agree to larger task orders. Using the MATOC improves contract
    management and may reduce legal challenges to the projects since it was competitively bid.

    -   Although the MA TOC is not currently available because it is under protest. USACE
        anticipates that the bid protest will be resolved in time to support OIIS . If the protest is
        not resolved as quickly as anticipated, USACE can use a new sole-source contract, which
        has somewhat higher legal risk.




                                                     3
                                        UNCLASSIFIED.._Oit98                1111 I 111111
                                                                              OSD00 1680-19/CM0003528-19
                                             Administrative Record - Section 284 Projects: 003
                                                                                                        m
             Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 5 of 101
                                               UNCLASSIFIED 'liOl,IQ


     •   With the constraint of$ I B in available resources, USA CE would be able to construct
         approximately 57 miles of 18-foot or 46 miles of 30-foot bollard fencing. The CBP
         Commissioner confirmed that CBP still strongly prefers 30-foot bollard fencing.

     •   The DHS order of priority, mileage, and estimated cost for each project are as follows:

                                                                   Cost/ Miles              Cost/Miles
     DHS Priority                  Project Name                   ($17M/mile)              ($20.5/ mile)
                                                                 18-foot bollard         30-foot bollard
             I         Yuma Sector Proj ect I                  $ 85M / 5 miles         $103M I 5 miles
             2         Yuma Sector Project 2                   $102M I 6 miles         $123M I 6 miles
                       El Paso Sector Proj ect 1, segment l    $255M I I 5 miles       $308M I 15 miles
             3
                       El Paso Sector Project 1, segment 2     $527M I 31 miles        $636M 131 miles
             4         El Centro Sector Project 1              $259M / 15.25 miles     $313M / 15.25 miles
             5         Tucson Sector Project 1                 $646M I 38 miles        $779M I 38 miles
             6         Tucson Sector Pro ject 2                $ 85M I 5 miles         $103M /5 miles
             7         Tucson Sector Project 3                 $340M I 20 miles        $410M /20 miles
             8         Tucson Sector Project 4                 $442M / 26 miles        $533M I 26 miles
             9         Yuma Sector Project 3                   $527M /31 miles         $636M /31 miles
             10        El Paso Sector Pro ject 2               $400M / 23.51 miles     $482M I 23. 5 1 miles
-·
             11        Tucson Sector Project 5                 $ 34M / 2 miles         $41 M / 2 miles

 •       Addressing the DHS request in order of priority results in the following options:

         -    0 tion I : DH S ''Top 3'" Priorities: $969M : 57 miles of 18-foot bollard fencin g ($ 17M/mile) .
              PRO: This course of action provides the most mileage for $ 1Band meets DHS ·s "Top           r
              Border Fencing counter-drug priorities. By building to the 18-foot bollard standard.
              sufficient savings will be reali zed to complete all 3 projects for $1 B. El Paso Sector
              Project I would tie into existing fencing that is 18-feet high . All projects may be
              undertaken using the USACE MA TOC , thereby limiting the number of contractors able
              to mount protests.
             CON : Does not meet lJHS"s desire for 30-foot bollard fencing. USAC E \Voul<l have to
             justify exceeding the MATOC's nonnal $350M ceiling and would have to obtain
             concurrence of the contractor awarded with a task order for Segment 2 of El Paso Sector
             Project I. Additionally. there is a greater risk of being unable to execute the projects this
             fiscal year due to CBP capacitv issues in completing multiple environmental
             consultations and waivers. Requires USACE to manage more projects.

             0 tion 2: El Paso Sector Project I: $943M; 46 mile. of 30-foot bollard fencing ($ 20.SM/milc).
             PRO: Highest-priority single project within available fundin g. Requires only one use of
             DHS's waiver authority. Meets DHS"s desire for 30-foot bollard foncing.
             CON: Does not account for DHS ' s t\\o highest priority projects. USAC E may award
             both segments of this project using the MATOC, but Segment 2 {which is above the
             $350M ceiling) requires contractor consent.

             Option 3: OHS Priorities I, 2, 3 (segment I), 4, and 6: $948M; 46.25 miles of 30-foo~bollard
             fencing .

                                                           4
                                              UNCLASSIFIE01'1>8t;Q.                  11 11 I         111       U 111
                                                                                      OSO00 I 680- t9/CMD003528-19
                                                   Administrative Record - Section 284 Projects: 004
       Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 6 of 101
                                          UNCLASSIF IEP'EQI IQ


        PRO: Fully funds the two hi ght:st and four of the top six OHS priority pro jects. Meets DHS's
        desire for 30-foot bollard fencing . All projects may be undertaken using the USA CE MATOC,
        thereby limiting the number of contractors able to mount protests.
        CON : Funds only one segment of OHS Priority 3. Fewer miles than Option I. Additionally.
        there is a greater risk of being unable to execute pro jects this fiscal year due to CBP capacitv
        issues in completing multiple environmental consultations and waivers. In particular, OHS
        Priority 6 includes an environmentally sensitive area. which could further extend the time
        required for consultations and delay issuance of a waiver for that specific project. Requires
        USACE to manage more projects.

RECOMMEN DATIONS :

I ) Detennine. in light of the views of the CjCS and the US DJ.P..1.,_ that rovi din u to lB in
 o ort does not adverselv affect the militar. re aredness of the United States because there is
no adverse effect on readiness and the source fund s are excess to need.

Approve:    ~                     Disapprove:    _ _ _ _ _ _ Other:
             MAR 2 5 2019
2 A ro,e O tion I -- immediate DoD su ort to DHS's Priorit · Pro·ects I. 1. and 3 57 mile
of 18-foot bollard fence ). and sign the letter to the Secretan of Homeland Security at TAB A.
This o tion meets DHS" s to 3 rioritv ro·ects and ro\'ides the maximum milea 1e of 18-foot
bollard fencing for $1B.

Approve:       ~ Disapprove:
              MAR 2 5 2019
                                                 ·-----·-- -- Other:           ··-····-·····-·---·····--··-·-···--·
G) Dctennine that transferring $ I B in funds for this support is in the national interest and that Jhc
other requi rements of Section 8005 of the De artment of Defem.e A ro riations Act. 2019. and
Section I 001 of the John S. McCain NOAA for FY 2019 are met (i.e., that the item to be funded
is higher priority than the item for which funds and authority are transferred. that the increase in
Section 284(b)(7) support is based on unforeseen military requirements. and that the
programmat~                   ection 284(b)(7) support tu DI IS has not been denied by Congress).

Approve: -~-~~-= --- Disapprove:                 ____              . Other:
             MAR 2 5 2019
4) Sign the memorandum to the USD(C )ICFO at TAB B authorizirn.! the transfer of u to $1B
of FY 2019 Anny militarJ personnel funds into the ··Drug Interdiction and Counter-Drug
Activities. Defense"' a ro riation. and direct the USO C ·CFO. u on a rova1 of the transfer b~
the Office of Mana ement and Bud ,et. to notifv Con •ress       tlv of the transfer

Approve:      ~ Disapprove:                      _ _ _ _ _ _ Other:
              MAR 2 5 2019
                                                             · Pro·ect 3.

                                                                     Other:


Atta1.:hmcnts: As stated

                                                5
                                        UNCLASSIF IEDW8tJ8 •                   I I UI     I
                                                                                          I
                                                                                 OSO00 1680-19ICM00035'28-19
                                              Administrative Record - Section 284 Projects: 005
Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 7 of 101




                      TAB

                           A



                           Administrative Record - Section 284 Projects: 006
      Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 8 of 101


                                SECRETARY OF DEFENSE
                                1000 DEFENSE PENTAGON
                               WASHINGTON , DC 20301-1000


                                                                         MAR 2 5 2019
The Honorable Kirstjcn Nielsen
Secretary of Homeland Security
Washington, DC 20528

Dear Madam Secretary:

        Thank you for your February 25, 2019 request that the Department of Defense provide
support to your Department" s effort to secure the southern border by blocking up to 11 drug-
smuggling corridors along the border through the construction of roads and fences and the
installation of lighting.

         10 U.S.C. § 284(b)(7) gives the Department of Defense the authority to construct roads
and fences and to install lighting to block drug-smuggling corridors across international
boundaries of the United States in support of counter-narcotic activities of Federal law
enforcement agencies. For the following reasons. I have concluded that the support you request
satisfies the statutory requirements:

       •    The Department of Homeland Security (DHS)/Customs and Border Protection (CBP)
       is a Federal law enforcement agency:

       •   DHS has identified each project area as a drug-smuggling corridor: and

       • The work requested by DHS to block these identified drug smuggling corridors
       involves construction of fences (including a Jjnear ground detection system), construction
       of roads, and installation of lighting (supported by grid power and including imbedded
       cameras).

        Accordingly, at this time, I have decided to undertake Yuma Sector Projects I and 2 and
El Paso Sector Project 1 by constructing 57 miles of 18-foot-high pedestrian fencing.
constructing and improving roads, and installing lighting as described in your February 25, 2019
request.                                                                         ·

         As the proponent of the requested action, CBP will serve as the lead agency for
environmental compliance and will be responsible for providing all necessary access to land. I
request that OHS place the highest priority on completing these actions for the projects identified
above. OHS will accept custody of the completed infrastructure. account for that infrastructure
in its real property records, and operate and maintain the completed infrastructure.

      The Commander. U.S. Army Corps of Engineers. is authorized to coordinate directly
with DHS/CBP and immediately begin planning and executing up to $ I B in support to
DHS/CBP by undertaking the projects identified above.




                                           Administrative Record - Section 284 Projects: 007
      Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 9 of 101




        Additional support may be available in the future, subject to the availability of funds and
other factors.




                                                2


                                           Administrative Record - Section 284 Projects: 008
Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 10 of 101




                     TAB
                            B




                           Administrative Record - Section 284 Projects: 009
     Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 11 of 101


                                 SECRETARY OF DEFENSE
                                 1000 DEFEN SE PEN TAGON
                                WASHINGT ON, DC 20301 - 1000

                                                                                MAR 2 5 2019

MEMORANDUM FOR U DER Sl:CRL I ARY OT DI r-r~NSL (COMPTROI Ll·.R)/CI IIEF
                  FfNANCIAI 01· t lCI:.R

SUBJECT: runding Construction in upport of the Department of Homeland ecurity Pursuant
         to 10 U., .C. § 284

        On Fcbruar) 25. 2019 the S«!cretary of Homeland Security requested that the DoD
pro" id~ support to the Department of Homeland Securit) · s (OHS) effort to secure the southern
border b> blocking up to 11 drug-smuggling corridors along the border through the constructiorl
of roads ancl fences and the installation of lighting. l have determined that the requirements of
title 10, U.S.C .. section 284. have been satisfied. Accordingl)', I have approved DoD support for
Yuma Sector Projects 1 and 2 and El Paso, ector Project I (DHS Priority Projects I. 2. and 3)
and have authorized up to$ I B in funding for the construction of 18-foot high pedestrian foncing.
the construction and improvement of roads. and the installation of lighting LO block drug-
smuggl ing corridors along the southern border.

        I have also decided that the Department will reprogram funds to pro, ide the support
described abo, e. This support will be funded through a transfer or $18 of FY 2019 Army
military personnel appropriations into the ··Drug lncerdiction and Counter-Drug Activities.
Defense" appropriation. I am ad,ised that this amount is excess to the Army" s current
programmatic needs with rcspec1 to militaI) personnel. You should undertake a reprogramming
action to effectuate such transfer. as authorized b, lav..

         The reprogramming action that I am directing satisfies the statutory requirements. I have
determined that a lransfor of funds and authorizations of appropriations for the construction of
fences and roads and the installation of lighting to block drug-smuggling corridors is 10 the
national interest. In an April 4.2018 memorandum. --'Securing the Southern Border of the L nited
Statei.:· the President directed Doi) to a:>s1st DI IS in stopping the Jlo"" of illegal drugs into the
United Statl.!S. The reprogramming action is necessa11 to advance that goal. I have also
determined that the other requirements of ec1ion 8005 of the DoD Appropriations Act. 20 l 9.
and Section 1001 of the John S. McCain National Defense Authorization Act for FY 2019 are
met as set forth below:

       • The items to be funded ( Yuma Sector Projects I and 2 and Fl Paso Sector Project I)
       are a higher priorit}' than the item for which funds and authority are transferred (excess
       Army military personnel funds) because Yuma Sector Projects I and 2 and El Paso
       Sector Project l are nccessa11 in the national interest 10 prevent the tlow of drugs into the
       United tates and the Am1y militaI) personnel funds are excess to need due to under-
       execution and lower-than-expected end-strength.

       •    upport 10 law enforcement under Sec11on 284 for the construction of fences and
       roads and the installation of lighting to bloc!-. drug•smuggling corridors 1s a military
       requirement assigned b) suitute. J he need 10 pro" idc '>Upport for Yuma ector Projects I


                                                                            11 1111
                                                                               t
                                                                                  11111111111
                                                                              OSDO0 680-19/CMCXJ035'30-19
                                            Administrative Record - Section 284 Projects: 010
      Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 12 of 101


       and 2 and F.I Paso Sector Project I was an unforeseen military requirement not known at
       the time of the FY 1019 budget request.

        • Support under Section 284 for construction of roads and fences and the installation of
        lighting. including for Yuma Sector Proj~cts 1 and 2 and El Paso Sector Project I. has not
        been denied by Congress.

        The funds that will be used for this project are excess to the need for which they were
appropriated, and therefore. the use of such fonds will not have a negative impact on joint force
readiness. As such. I have determined that providing the requested support for Yuma Sector
Projects 1 and 2 and El Paso ector Project I will not adversely affect the military preparedness
of the United States.

        This$ I B in funds will be allocated to the Department of the Army with instrnctions to
allocate it further to the U.S. Army Corps of .l:.nginecrs to undertake fence and road construction
and lighting installation for the approved project.

       No funds ma} be transferred or re-programmed from the drug-demand-reduction
program, the National Guard counter-drug program. or the National Guard counter-drug schools
program in order to fund subsection 284(b)(7) ~upporl to OHS.

       You will compl) with all statutory requirements, but \\~II do so without regard to comity-
based DoD policies that prescribe prior approval from congressional committees.

      My point of contact is Kenneth Rapuano. Assistam Secretary of Defense for Homeland
Defense and Global Securit).




cc:
                                    7/4.i::tL~."  Acting


Secretary of the Army
Chairman of the Joint Chiefs of Staff
Under Secretary of Defense for Policy
General Counsel of th.e Department of Defense
Assistant Secretary of Defense for Legislative Affrurs
Assistant to the Stcrt!Lary of Defense for Public Affairs
Commander. U.S. Army Corps of Engineers




                                                 2


                                            Administrative Record - Section 284 Projects: 011
Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 13 of 101




                            C



                           Administrative Record - Section 284 Projects: 012
     Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 14 of 101


                                 SECRETARY OF DEFENSE
                                 1000 DEFENSE PENTAGON
                                WASHINGTON, DC 20301 · 1000

                                                                             MAR 2 5 2019
MEMORAt\DUM FOR SECRETARY or Tl IE ARMY

SUBJECT: Consl.fllction of Roads and J-ences along the U.S. Southern Border in Support of the
         Department or Homeland ecurit)

       On Febrnar} 25. 2019 the Secretary of Homeland Security requested that the DoD
provide support to the Department oflfomeland Securit) ·s (OHS) effort to secure the southern
border by blocking up to 11 drug-smuggling corridors along the border. through the construction
of roads and fences and the installation of lightjng.

        Having determined that the requirements oft1tlc I 0. U..C. secuon 284. have been
satisfied. I have decided to provide up tu $1 B of support for Yuma Sector Projects I and 2 and El
Paso Sector Project 1. spccifical ly b)' constructing 57 miles of new 18-foot pedestrian fencing.
constructing and improving roads. and insralling lighting.

       I have directed the L ndcr Secretan or Defense (Comptroller)/Chief Financial Oflicer to
transfer$ I B into the Drug Interdiction and Counter-Drug Activities. Defense. account. That
$IB will be allocated to the Department of the Army ,,ith in<.tructions to further allocate it to the
U.S. Anny Corps of I:.nginecr!'> to undertake the DH priority projects identified above.

        The L.S. Arm) Corps of Lngineers will be the consLruction agent for this support and
will take all neces!iar) action to undenake construction thi::, fiscal year. In light of the urgent and
compelling nature or the crisis at the southern border. as described by the President, Secretary of
Homeland Security, and other DH officials. you should undertake construction as quickly as
possible, consistent v. ith applicable la~ .

        As the proponent of the requested action. Customs nnd Border Protection will scnc as
the lead agency for environmental compliance and will be re5ponsible for providing all necessary
acce~s to land. DI IS will accept custod:> of the completed infrastructure. account for that
infrastructure in its real property records. and operate and majntain the compklt::d infrastructure.

      My point of contact is Kenneth Rapuano. Assistant Secretary of Defonse for Homeland
Defense and Global Security.




cc:
Chairman of the Joint Chiefs of Staff
Under Secretary of Defense (Comptroller) I Chief financial Officer
Under Secret.ar) of Defense for Polic)
General Counsel of the Department of Dctcnse
Assistant Secretary of Defense for Legislative Affairs
Assistant to the Secretary ofDefens~ for Public Affair~
Commander. U.S. Arm) Corps of I:.ngineers
                                                                              OS0001680-t 9lCMCX)03531-1 ~
                                            Administrative Record - Section 284 Projects: 013
Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 15 of 101




                     TAB

                            D


                            Administrative Record - Section 284 Projects: 014
  Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 16 of 101


                                                                      Executive Secretaiy
                                                                      U.S. Department of Homeland Security
                                                                      Washington. DC 20528




                                     February 25, 2019

MEMORANDUM FOR:                CAPT Hallock N. Mohler Jr.
                               Executive Secretary
                               Department of Defense (DoD)

FROM:                          Christi~a Bobb    !UA'~ (lt/~1
                               Executive Secretary
                                                    1y,..-,

                               Department of Homeland Security (DHS)

SUBJECT:                       Request for Assistance Pursuant to 10 U.S.C. § 284

I. Overview

As the government department tasked with border security, the Department of Homeland
Security (DHS), through U.S. Customs and Border Protection (CBP), is requesting that
the Department of Defense assist DHS in its efforts to secure the southern border. The
Secretary has directed me to transmit this request for assistance to your attention. This
memorandum supersedes the February 22, 2019 version.

In Section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of
1996, as amended (IIRIRA), 8 U.S.C. § 1103 note, Congress has directed DHS to
construct border infrastructure in areas of high illegal entry to deter illegal crossing of
both drugs and people into the United States. Pursuant to Section 102, DHS has
identified the areas set forth in Section II below as areas of high illegal entry where CBP
must take action (the Project Areas).

Within the Project Areas, DHS is experiencing large numbers of individuals and
narcotics being smuggled into the country illegally. The Project Areas are also used by
individuals, groups, and transnational criminal organizations as drug smuggling corridors.
Mexican Cartels continue to remain dominant in these areas, influencing and controlling
narcotics and human smuggling operations, within their respective strongholds.

DHS must use its authority under Section 102 of IIRIRA to install additional physical
barriers and roads in the vicinity of the United States border in order to deter and prevent
illegal crossings within the Project Areas. The construction of border infrastructure
within the Project Areas will support DHS's ability to impede and deny illegal entry and
drug smuggling activities within the Project Areas.




                                                                      ·-osooot68tl-t9/CMD0021"93°19 ··
                                        Administrative Record - Section 284 Projects: 015
  Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 17 of 101

Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page2

The Project Areas identified are adjacent to some of the most densely populated
metropolitan areas of Mexico and are also home to some of the strongest and most
violent drug cartels in the world. Deterring and preventing illegal cross-border activity
will help stem the flow of illegal narcotics and entries in these areas. Similarly, the
improved ability to impede, deny, and be mobile within the Project Areas creates a safer
operational environment for law enforcement.

To support DHS's action under Section 102 ofIIRIRA, DHS is requesting that DoD,
pursuant to its authority under 10 U.S.C. § 284(b)(7), assist with the construction of
fences roads, and lighting within the Project Areas to block drug-smuggling corridors
across the international boundary between the United States and Mexico.

II. Capabilities Requested

Within the Project Areas there is existing vehicle fence and dilapidated pedestrian
fencing. Vehicle fencing is intended to stop vehicles from illegally entering the United
States, but can be climbed over or under by individuals. Pedestrian fencing is intended to
prevent and deter individuals and vehicles from illegally crossing into the United States.

DHS requests that DoD assist in the execution of projects, within the Project Areas set
forth below, to: (1) replace existing vehicle barriers or dilapidated pedestrian fencing
with new pedestrian fencing; (2) construct roads; and (3) install lighting.

The new pedestrian fencing includes a Linear Ground Detection System, which is
intended to, among other functions, alert Border Patrol agents when individuals attempt
to damage, destroy or otherwise harm the barrier. The road construction includes the
construction of new roads and the improvement of existing roads. The lighting that is
requested has an imbedded camera that works in conjunction with the pedestrian fence.
The lighting must be supported by grid power.

The segments of fence within the Project Areas identified below are situated on federal
property. DHS will be responsible for securing, to the extent required, any other real
estate interest or instrument that is required for project execution. In the event a real
estate interest or instrument that is needed for project execution cannot be obtained for a
segment of fence within a Project Area in a time frame that is within the requirements of
this request for assistance, the segment may be withdrawn from this request. In addition,
DHS will be responsible for any applicable environmental planning and compliance to
include stakeholder outreach and consultation associated with the projects.




                                        Administrative Record - Section 284 Projects: 016
   Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 18 of 101

Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page3

Project Areas:

II.A. El Centro Sector

Within the United States Border Patrol El Centro Sector (El Centro Sector) OHS is
requesting that DoD assist by undertaking road construction, by replacing approximately
15 miles of existing vehicle barrier with new pedestrian fencing, and by installing
lighting in the specific locations identified below.

The specific Project Area identified below is located in Imperial County, California and
has been identified by the Office of National Drug Control Policy (ONDCP) as a High
Intensity Drug Trafficking Area (HIDTA). Multiple local transnational criminal
organizations known for smuggling drugs into Calexico from Mexico using a variety of
tactics, techniques, procedures, and varying concealment methods operate in this area,
including Cartel De Jalisco Nueva Generacion (CJNG) as well as remnants of the
Beltran Leyva Organization and La Familia Michoacana organizations. CJNG, based in
Jalisco, was previously a faction of the Sinaloa Cartel. CJNG broke away from the
Sinaloa Cartel and has become an established Mexican Cartel. The Mexican government
has declared CJNG as one of the most dangerous cartels in the country.

Due to the close proximity of urban areas on both sides of the border, the El Centro
Sector suffers from some of the quickest vanishing times - that is, the time it takes to
illegally cross into the United States and assimilate into local, legitimate traffic. These
quick vanishing times enable the illegal activities of transnational criminal organizations,
whether they are smuggling people or narcotics.

Border Patrol's own experience with apprehensions between border crossings bears this
out. In fiscal year 2018, there were over 29,000 apprehensions of illegal entrants
attempting to enter the United States between border crossings in the El Centro Sector.
Also in fiscal year 2018, Border Patrol had approximately 200 separate drug-related
events between border crossings in the El Centro Sector, through which it seized over
620 pounds of marijuana, over 165 pounds of cocaine, over 56 pounds of heroin, and
over 1,600 pounds of methamphetamine.

The specific Project Area is as follows:

   •   El Centro Project 1:

           o The project begins approximately 10 miles west of the Calexico Port of
             Entry continuing west 15.25 miles in Imperial County.
           o Start coordinate: 32.63273, -115.922787; End coordinate: 32.652563,
               -115.662399




                                           Administrative Record - Section 284 Projects: 017
   Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 19 of 101

Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page4

11.B. Yuma Sector

Within the United States Border Patrol Yuma Sector (Yuma Sector) DHS is requesting
that DoD assist by undertaking road construction, by replacing approximately 36 miles of
existing vehicle barrier and approximately 6 miles of dilapidated pedestrian fencing with
new pedestrian fencing, and by installing lighting in the specific locations identified
below. The specific areas identified below are located in Yuma County, Arizona

Yuma County has been identified by the ONDCP as a HIDTA. Of particular note is the
operation of the Sinaloa Cartel in this area. The Sinaloa Cartel continues to be the most
powerful cartel in the country and controls illicit networks and operations in the United
States. Despite the arrest of Joaquin "El Chapo" Guzman-Loera, its narcotics business has
continued uninterrupted. As a result, there have been no significant changes within the
Sinaloa Cartel's hierarchy, or any changes in the illicit operations conducted by the
Sinaloa Cartel.

Border Patrol's own experience with apprehensions between border crossings bears this
out. In fiscal year 2018, there were over 26,000 apprehensions of illegal entrants
attempting to enter the United States·between border crossings in the Yuma Sector. Also
during fiscal year 2018, Border Patrol had over 1,400 separate drug-related events
between border crossings in the Yuma Sector, through which it seized over 8,000 pounds
of marijuana, over 78 pounds of cocaine, over 102 pounds of heroin, over 1,700 pounds
of methamphetamine, and over 6 pounds of fentanyl.

The replacement of ineffective pedestrian fencing in this area is necessary because the
older, wire mesh design is easily breached and has been damaged to the extent that it is
ineffective. Additionally, this area is notorious for border violence and narcotics
smuggling. Furthermore, while the deployment of vehicle barrier in the Yuma Sector
initially curtailed the volume of illegal cross-border vehicular traffic, transnational
criminal organizations quickly adapted their tactics switching to foot traffic, cutting the
barrier, or simply driving over it to smuggle their illicit cargo into the United States.
Thus, in order to respond to these changes in tactics, DHS now requires pedestrian
fencing.

The specific Project Areas are as follows:

   •   Yuma Project I:

           o   The project begins approximately 1 mile southeast of the Andrade Port of
               Entry continuing along the Colorado River for approximately 5 miles in
               Yuma County.
           o   Start coordinate: 32.704197, -114.726013; End coordinate: 32.642102,
               -114.764632)




                                         Administrative Record - Section 284 Projects: 018
  Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 20 of 101

Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page5

    •   Yuma Project 2:

           o The project involves the replacement of two segments of primary
             pedestrian fencing in Yuma Sector for a total of approximately 6 miles.
             This includes approximately 2 miles of fencing along the Colorado River.
           o Start coordinate: 32.37755528, -114.4268201; End coordinate:
             32.3579244, -114.3623999;
           o The project also inclucles replacement of primary pedestrian fencing
             approximately 17 miles east of the San Luis Port of Entry, on the
             Barry M Goldwater Range, continuing east for approximately 4 miles.
           o Start coordinate: 32.51419938, -114.8011175; End coordinate:
             32.49350559, -114.8116619

    •   Yuma Project 3:

           o The project begins approximately 0.4 miles east of the
             Barry M. Goldwater Range continuing approximately 31 miles east
             through the Cabeza Prieta National Wildlife Refuge in Yuma County.
           o Start coordinate: 32.232935, -113.955211; End coordinate: 32.039033,
             -113.33411

m.c.    Tucson Sector

Within the United States Border Patrol Tucson Sector (Tucson Sector) DHS is requesting
that DoD assist by undertaking road construction, by replacing approximately 86 miles of
existing vehicle barrier with new pedestrian fencing, and by installing lighting in the
specific locations identified below. The specific areas identified below are located in
Pima, Cochise, and Santa Cruz Counties, Arizona.

Pima, Cochise and Santa Cruz Counties have been identified by the ONDCP as a
IIlDTA. The Sinaloa Cartel relies on their local associates to coordinate, direct, and
support the smuggling of illegal drugs and aliens from Mexico to the United States.
Since Arizona is contiguous with the U.S.-Mexico International Boundary, the Tucson
and Phoenix metropolitan areas are major trans-shipment and distribution points for
contraband smuggling. Plaza bosses operate as a Sinaloa Cartel leader within their
specific area of operation along the Sonora-Arizona corridor of the U.S.-Mexico
International Boundary.

Border Patrol's own experience with apprehensions between border crossings bears this
out. In fiscal year 2018, there were over 52,000 apprehensions of illegal entrants
attempting enter the United States between the border crossings in the Tucson Sector.
Also in fiscal year 2018 Border Patrol had over 1,900 separate drug-related events
between border crossings in the Tucson Sector, through which it seized over 1,600
pounds of marijuana, over 52 pounds of cocaine, over 48 pounds of heroin, over 902
pounds of methamphetamine, and over 11 pounds of fentanyl.




                                       Administrative Record - Section 284 Projects: 019
  Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 21 of 101

Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page6

In addition, the absence of adequate pedestrian fencing, either due to the presence of
vehicle barrier only or ineffective pedestrian designs, in the Tucson sector continues to be
particularly problematic as it pertains to the trafficking of illegal narcotics. Rival
transnational criminal organizations frequently employ "rip crews" who leverage the
remote desert environment and lack of infrastructure to steal one another's illicit cargo
resulting in increased border violence.

The terrain also provides high ground to scouts seeking to protect and warn smuggling
loads being passed through the area. Transnational criminal organizations have
successfully utilized this advantage in furtherance of their illicit activity and for this
reason the area is in need of an improved capability to impede and deny illegal crossings
or people and narcotics. In addition, the area hosts a number of tourist attractions that
allow illegal activity to blend into legitimate activity; avoiding detection and evading
interdiction.

The specific Project Areas are as follows:

   •   Tucson Project 1:
          o The project includes replacement of two segments of vehicle barriers. The
             first segment begins approximately 2 miles west of the Lukeville Port of
             Entry continuing west approximately 30 miles.
          o Start coordinate: 32.038278, -113.331716; End coordinate: 31.890032,
             -112.850162
          o The second segment project begins approximately 3 miles east of the
             Lukeville Port of Entry and continues east approximately 8 miles in Pima
             County, Arizona.
          o Start coordinate: 31.8648, -112.76757; End coordinate: 31.823911,
             -112.634298

   •   Tucson Project 2:
          o The project includes approximately 5 miles of primary pedestrian fence
             replacement around the Lukeville Port of Entry extending from
             approximately 2 miles west of the port to approximately 3 miles east of
             the port.
          o Start coordinate: 31.88999921, -112.850162; End coordinate: 31.8648,
             -112.76757




                                        Administrative Record - Section 284 Projects: 020
  Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 22 of 101

Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page7

   •   Tucson Project 3:

          o The project includes three segments of vehicle barrier replacement
            beginning approximately 18 miles west of the Naco Port of Entry and
            continuing to approximately 25 miles east of the Douglas Port of Entry (or
            approximately 5 miles west of the Arizona/New Mexico state line) for
            approximately 20 miles of non-contiguous vehicle barrier replacement in
            Cochise County, Arizona.
          o Start coordinate: 31.333754, -110.253863; End coordinate: 31.333767,
            -110.250286;
          o Start coordinate: 31.334154, -110.152548; End coordinate: 31.334137,
            -110.147464;
          o Start coordinate: 31.333995, -109.453305; End coordinate: 31.332759,
            -109.129344

   •   Tucson Project 4:

          o The project begins approximately 9 miles east of the Nogales Port of Entry
            and continues eastward for approximately 30 miles with approximately 26
            miles of non-contiguous vehicle barrier replacement in Santa Cruz and
            Cochise Counties, Arizona.
          o Start coordinate: 31.333578, -110.79579; End coordinate: 31.333511,
            -110.775333;
          o start coordinate: 31.33328, -110.70545; End coordinate: 31.333602,
            -110.288665)
          o Note: An additional approximately 0.3 miles of new pedestrian fence
            could be built between the existing segmented vehicle barrier locations to
            fill existing gaps if appropriate real estate interest can be verified

   •   Tucson Project 5:

          o The project includes approximately 2 miles of vehicle barrier replacement
            beginning approximately 4.5 miles east ofthe Sasabe Port of Entry
            continuing east in six non-continuous segments for approximately 15
            miles in Pima and Santa Cruz Counties, Arizona.
          o Start Coordinate: 31.460175, -111.473171; End Coordinate: 31.459673,
            -111.471584;
          o Start Coordinate: 31.453091, -111.450959; End Coordinate: 31.449633,
            -111.440132;
          o Start Coordinate: 31.440683, -111.412054; End Coordinate: 31.437351,
            -111.40168;
          o Start Coordinate: 31.423471, -111.358336; End Coordinate: 31.422541,
            -111.355444;
          o Start Coordinate: 31.42221, -111.354379; End Coordinate: 31.421321,
            -111.351608;




                                     Administrative Record - Section 284 Projects: 021
  Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 23 of 101


Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 8

            o Start Coordinate: 31.386813, -111.243966; End Coordinate: 31.385462,
              -111.239759)

Il.D. El Paso Sector

Within the United States Border Patrol El Paso (El Paso Sector) OHS is requesting that
DoD assist by undertaking road construction, by replacing approximately 70 miles of
existing vehicle barrier with new pedestrian fencing, and by installing lighting in the
specific locations identified below. The specific areas identified below are located in
Luna, Hidalgo and Dofta Ana Counties, New Mexico. Luna, Hidalgo and Dona Ana
Counties have been identified by the ONDCP as a HIDTA.

There are three specific transnational criminal organizations of interest operating in the El
Paso Sector - the Sinaloa Cartel as well as remnants of the Juarez Cartel and the Beltran
Leyva Organization. In the El Paso Sector the Sinaloa Cartel employs a variety of tactics,
techniques and procedures depending upon the terrain and environment to move drugs
across the border. While the Sinaloa Cartel has a strong presence and control of
territories at the flanks of the Sector, it does not have full control of the territory
throughout the El Paso Sector. The Juarez Cartel, traditionally a major trafficker of
marijuana and cocaine, has become an active member in opium cultivation and heroin
production.

Border Patrol's own experience with apprehensions between border crossings bears this
out. In fiscal year 2018, there were over 31,000 apprehensions of illegal entrants
attempting to enter the United States between border crossings in the El Paso Sector.
Also in fiscal year 2018, Border Patrol had over 700 separate drug-related events between
border crossings in the El Paso Sector, through which it seized over 15,000 pounds of
marijuana, over 342 pounds of cocaine, over 40 pounds of heroin, and over 200 pounds
of methamphetamine.

Although the deployment of vehicle barrier in the El Paso Sector initially curtailed the
volume of illegal cross-border vehicular traffic, transnational criminal organizations
quickly adapted their tactics switching to foot traffic, cutting the barrier, or simply
driving over it to smuggle their illicit cargo into the United States.

Thus, in order to respond to these changes in tactics, CBP now requires pedestrian
fencing. Successfully impeding and denying illegal activities or transnational criminal
organizations in this area is further complicated by the close proximity of New Mexico
Highway 9 to the border. In some cases the highway is less than a half a mile, allowing
illegal cross-border traffic to evade detection and apprehension and quickly vanish from
the border area.




                                        Administrative Record - Section 284 Projects: 022
  Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 24 of 101

 Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
 Page9

The specific Project Areas are as follows:

     •   El Paso Project 1:
             o The project includes 46 miles of vehicle barrier replacement beginning
               approximately 17.5 miles west of the Columbus Port of Entry continuing
               east in non-contiguous segments to approximately 35 miles east of the
               Columbus Port of Entry within the Luna and Oofl.a Ana Counties, New
               Mexico.
             o Start Coordinate: 31.7837, -107.923151; End Coordinate: 31.783689,
               -107.679049;
             o Start Coordinate: 31.783672, -107.573919; End Coordinate: 31.783741,
               -107.038154

     •   El Paso Project 2:
             oThe project includes 23.51 miles of Vehicle Barrier replacement in non-
              contiguous segments within Hidalgo and Luna Counties, New Mexico.
              The first segment begin approximately 5.1 miles east of the New
              Mexico/Arizona Border continuing east 4.55 miles.
            o Start Coordinate: 31.332323, -108.962631; End Coordinate: 31.332292,
              -108.885946;
            o The second segment begins approximately 3 miles west of the Antelope
              Wells Port of Entry to 3 miles east of the port of entry for 6.12 miles of
              Vehicle Barrier replacement.
            o Start Coordinate: 31.333368, -108.582412; End Coordinate: 31.333407,
              -108.47926;
            o The third segment begins approximately 20 miles west of the Columbus
              Port of Entry extending west 12.84 miles.
            o Start Coordinate: 31.783722, -108.182442; End Coordinate: 31.783708,
              -107.963193;

m.       Technical Specifications

As set forth above, OHS requires road construction, installation of lighting, and the
replacement of existing vehicle barrier or dilapidated pedestrian fencing with new
pedestrian fencing within the Project Areas. OHS will provide OoO with more precise
technical specifications as contract and project planning moves forward.

Given DHS's experience and technical expertise, OHS plans to coordinate closely with
OoO throughout project planning and execution, to include review and approval of
design specifications, barrier alignment and location, and other aspects of project
planning and execution.




                                       Administrative Record - Section 284 Projects: 023
  Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 25 of 101

Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 10


IV. Sequencing

The DHS request for assistance includes approximately 218 miles in which DHS requires
road construction, the installation of lighting, and the replacement of existing vehicle
fencing or dilapidated pedestrian fencing with new pedestrian fencing within the Project
Areas. DHS requests that DoD's support under 10 U.S.C. § 284 address the requirements
in order of priority as DoD resources allow. The DHS order of priority is as follows:

      1. Yuma Sector Project 1
      2. Yuma Sector Project 2
      3. El Paso Sector Project 1
      4. El Centro Sector Project 1
      5. Tucson Sector Project 1
      6. Tucson Sector Project 2
      7. Tucson Sector Project 3
      8. Tucson Sector Project 4
      9. Yuma Sector Project 3
      10. El Paso Sector Project 2
      11. Tucson Sector Project 5

V. Funding

DHS requests that DoD provide the above-referenced border fences, roads, and lighting
on a non-reimbursable basis as support to block drug smuggling corridors.

DHS will accept custody of the completed infrastructure and account for that
infrastructure in its real property records.

DHS will operate and maintain the completed infrastructure.

VI.      Conclusion

I?HS requests DoD assistance under 10 U.S.C. § 284 to construct fences, roads, and to
install lighting in order to block drug smuggling corridors in the Project Areas set forth
above. The Projects Areas set forth above are also areas of high illegal entry under
IIRIRA § 102(a), and the requested fences, roads, and lighting will assist in deterring
illegal crossings in the Project Areas.




                                        Administrative Record - Section 284 Projects: 024
Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 26 of 101




                        T

                              H


                           Administrative Record - Section 284 Projects: 033
          Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 27 of 101



                      OFFICE OF THE UNDER SECRETARY OF DEFENSE
                                      1100 DEFENSE PENTAGON
                                     WASHINGTON , DC 20301 - t 100



COMPTROLLER
                                                                                          MAR O8

     MEMORANDUM FOR UNDER SECRETARY OF DEFENSE FOR POLICY
     SUBJECT: Assessing the Department of Homeland Security Request for Department of Defense
              Support to Block Drug-Smuggling Corridors

            As directed by the Acting Secretary of Defense on March 1, 2019, I am providing an
     assessment of the fiscal considerations and funding recommendations, of the Department of
     Homeland Security (OHS) request for assistance, dated February 25, 2019, to provide counter-
     drug support pursuant to 10 U.S.C. 284(b)(7). This review was conducted absent the cost
     estimates developed by the Department of the Army, and thus, the amounts identified below may
     change once the actual cost estimates are known.

              In order to support the OHS request for assistance, the Department would need to transfer
     funding into the Drug Interdiction and Counter-Drug Activities, Defense appropriation, using the
     general transfer authority (GTA) provided for under Section 8005 of the Department of Defense
     Appropriations Act, 2019. The Department can use this authority to transfer funding if the funds
     are used for l) a higher priority item, 2) the item is based on unforeseen military requirements,
     and 3) the item for which funds are requested has not been denied by Congress.
             I recommend implementing the transfer of funds in two increments. The first (TAB A)
     would consist of $1 billion for the construction efforts, resourced from fact-of-life execution year
     assets. Up to an additional $1 .5 billion could be provided in a second increment. I will
     accelerate the Department' s midyear execution review in order to aide in the identification of
     potential sources that minimize the risk to operations and readiness.



                                                        { / (U t--1   lY)(, (i ✓ fl 7
                                                       Elaine Mccusker
                                                       Deputy Under Secretary of Defense
                                                         (Comptroller)




                                                  0
                                                Administrative Record - Section 284 Projects: 034
              Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 28 of 101


Unclassified                          REPROGRAMMING ACTION                                                                     Pal!e I of3
Subject: Support for OHS Counter-Drug Activity Reproirramming Action                                          DoD Serial Number:
Appropriation Title: Various Appropriations                                                                       FY 19-01 RA
                                                                                                                Includes Transfer?
                                                                                                                         Yes
Component Serial Number:                                          (Amounts in Thousands ofDollars)
                                Program Base Reflecting    Program Previously       Reprogramming Action             Revised Program
                                  Congressional Action     Annroved by Sec Def
            Line ltem            Quantity  I   Amount     Quantity I   Amount       Quantity    I    Amount       Quantity     Amount
                a                   b      I     c           d     I      e             f       I      g             h            i

 This reprogramming action is submitted because this action uses general transfer authority. This
 reprogramming action provides funding in support of higher priority items, based on unforeseen military
 requirements, than those for which originally appropriated; and is determined to be necessary in the national
 interest. It meets all administrative and legal requirements, and none of the items has previously been denied
 by the Congress.

 This reprogramming action transfers $1,000.000 million from the Military Personnel, Army, 19/ 19, and
 Reserve Personnel, Army, 19/ 19, appropriations to the Drug Interdiction and Counter-Drug Activities,
 Defense, 19/ 19, appropriation. This reprogramming action uses $1 ,000.000 million of general transfer
 authority pursuant to section 8005 of division A of Public Law 115-245, the Department of Defense (DoD)
 Appropriations Act, 2019; and section 1001 of Public Law 115-232, the John S. McCain National Defense
 Authorization Act for Fiscal Year (FY) 2019.


 FY 2019 REPROGRAMMING INCREASE:                                                               +1,000,000

 Drug Interdiction and Counter-Drug Activities, Defense, 19/19                                 +1,000,000
 Budget Activity 01: Counter-Narcotics Support
                                   238,306            238,306                                  +1,000,000                    1,238,306

 Explanation: Funds are required to provide support for counter-drug activities of the Department of
 Homeland Security (OHS). OHS has identified areas along the southern border of the United States that
 are being used by individuals, groups, and transnational criminal organizations as drug smuggling
 corridors, and determined that the construction of additional physical barriers and roads in the vicinity of
 the United States border is necessary in order to impede and deny drug smuggling activities. OHS
 requests DoD assistance in the execution of projects to replace existing vehicle barriers or dilapidated
 pedestrian fencing with new pedestrian fencing, construct roads, and install lighting. Title l 0, U.S.Code,
 Section 284(b)(7) authorizes the DoD to support counterdrug activities of other Federal agencies
 through the construction of roads and fences, and the installation of lighting, to block drug smuggling
 corridors across international boundaries of the United States. Such support is funded using DoD' s
 Drug Interdiction and Counter-Drug Activities appropriation. This is a base budget requirement.




Approved (Signature and Date)




DD 1415-1                                         UNCLASSIFIED

                                                          Administrative Record - Section 284 Projects: 035
            Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 29 of 101


 Unclassified                          REPROGRAMMING ACTION                                                                     Pal!e 2 of3
 Subiect: Suooort for OHS Counter-Drug Activity Reorogramming Action                                        DoD Serial Number:
 Appropriation Title: Various Appropriations                                                                    FY 19-01 RA
                                                                                                              Includes Transfer?
                                                                                                                       Yes
~omponent Serial Number:                                      (AmounJs in Tltousands of Dollars)
                           Program Base Reflecting     Program Previously        Reprogramming Action              Revised Progra m
                             Conl!ressional Action     Annroved bv Sec Def
         Line Item          Quantity  I    Amount     Quantity J Amount          Quantity   I      Amount       Quantity    I   Amount
             a                 b      I     C            d     I      e              r      I        g             h        I      i
 FY 2019 REPROGRAMMING DECREASES:                                                           -1,000,000

 Military Personnel, Army, 19/ 19                                                               -993,627
 Budget Activity O1: Pay and Allowances of Officers
                                 14,000,263                   14,000,263                         -56,440                   13,943,823

 Explanation: Funds are available due to lower than expected Thrift Savings Plan (TSP) automatic and
 matching contributions ($-38.9 million) and Continuation Pay (CP) ($-17.5 million) for military members
 enrolled in the new Blended Retirement System (BRS) as a result of fewer than planned opt-ins from the
 legacy retirement system. This is base budget fund ing.

 Budget Activity 02: Pay and Allowances of Enlisted
                                 27,151 ,209        27, 151 ,209                                -754,212                   26,396,997

 Explanation: Funds are available due to a 9,500 Soldier reduction to Army' s overall end strength target
 (478,000 vice 487,500) as Army refocuses on smart, modest annual growth without compromising quality
 in a highly challenging recruiting and retention market. Funds are available from the following programs
 stemming from strength reductions and rate-driven adjustments observed in execution to date. This is base
 budget funding.
      • $325.9 million in basic pay, primarily driven by the decrease in projected average strength
      • $135.l million in retired pay accrual, primarily driven by the decrease in projected average
          strength
      • $15.9 million in clothing allowances, stemming from reduced requirements for non-accession
          related uniform purchases
      • $13.3 million in incentive pays and family separation allowances, reflecting current base budget
          execution trends showing a shift toward higher Overseas Contingency Operations execution
      • $141.3 million in separation payments, driven by nearly 10 thousand fewer projected separations
          than seen in fiscal year 2018, fewer Soldiers eligible for disability separation in the lntegrated
          Disability Evaluation System, and fewer projected involuntary separations
      • $29.0 million in social security tax employer contributions, primarily driven by the decrease in
          projected average strength
      • $27.6 million in enlistment and reenlistment incentives, due to projections for fewer recruitment
          contracts with bonus options compared to prior year execution and a smaller than expected cohort
          eligible for reenlistment
      • $66.l million due to lower than expected Thrift Savings Plan (TSP) automatic and matching
          contributions ($-41.4 million) and Continuation Pay (CP) ($-24.7 million) for military members
          enrolled in the new Blended Retirement System (BRS) as a result of fewer than planned opt-ins
          from the legacy retirement system



DD 1415-1                                   UNCLASSIFIED

                                                     Administrative Record - Section 284 Projects: 036
             Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 30 of 101
                                                                                                           •
 Unclassified                               REPROGRAMMING ACTION                                                                Pal!e3 of3
 Subiect:   Suooort for DHS Counter-Drug Activitv Reoro!!ramminE?: Action                                  DoD Serial Number:
 Appropriation Title:  Various Appropriations                                                                   FY 19-01 RA
                                                                                                               Includes Transfer?
                                                                                                                       Yes
t:omponent Serial Number:                                       (Amounts in Thousands ofDo/la~)
                             Program Base Reflecting     Program Previously      Reprogramming Action              Revised Program
                              Congressional Action       Annroved by Sec Def
            Line Item        Quantity   I  Amount       Quantity I   Amount      Quantity   I     Amount        Quantity   I    Amount
               a                 b      I     C            d     I      t            r      I       g              h       I       i
  Budget Activity 04: Subsistence of Enlisted Personnel
                                   2,269,930            2,269,930                                -57,420                   2,212,510

  Explanation: Funds are available due to a decrease in projected average enlisted strength, lower than
  budgeted rate increases (no inflation in 2019 vice 3.4% budgeted), and a slight increase in the amount of
  realized collections for members subsisting in Army dining facilities. This is base budget funding.

  Budget Activity 05: Permanent Change of Station Travel
                                  1,785,401            1,785,401                                -115,726                   1,669,675

  Explanation: Funds are available due to lower than budgeted rates of execution that have been realized in
  recent move expenditures. This is base budget funding. Specifically:
      • $36.9 million is available in accession moves
      • $26.1 million is available in rotational moves
      • $52.7 million is available in separation moves

  Budget Activity 06: Other Military Personnel Costs
                                     317,883                         317,883                      -9,829                       308,054

 Explanation: Funds are available due to a lower-than-projected number of former soldiers receiving
 unemployment compensation payments. This is base budget funding.

 Reserve Personnel, Army, 19/19
 Budget Activity 01: Reserve Component Training and Support
                                4,874,662            4,871,312                                    -6,373                   4,864,939

 Explanation: Funds are available due to lower than expected Thrift Savings Plan (TSP) automatic and
 matching contribut ions for military members enrolled in the new Blended Retirement System (BRS) as a
 result of fewer than planned opt-ins from the legacy retirement system. This is base budget funding.




DD 1415-1                                     UNCLASSIFIED

                                                       Administrative Record - Section 284 Projects: 037
        Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 31 of 101
                                 UNCLASSIFIED
                                                                                         APR O6 2019
                                           ACTION MEMO                         DUSDP~

                                                               Prepared by: James Ross, OASD(HD&GS)
                                                                          Phone Number: (571) 256-8325

FOR: ACTING SECRETARY OF DEFENSE                                 \ ~~

FROM: Kenneth P. Rapuano, Assistant Secretary of Defense, Homeland Defense & Glob'PR                O5 2019
      Security

SUBJECT: Modification of DoD Support to Block Drug-Smuggling Corridors

PURPOSE: To obtain your approval of a Department of a Homeland Security (OHS) request to
         modify steel bollard fencing specifications for projects you previously c!PJ2roved
         under 10 U.S.C. § 284.

COORDINATION: This action was coordinated with SecArmy and OGC.

BLUF: Approving this request will meet DHS's preferred specifications for barrier
              construction, but may result in less miles of coverage (estimated decrease from 57
              to 48) due to increased cost. Also, the final bullet on page two addresses the
              Secretary of Defense request for OHS documents regarding 10 U.S.C. § 284.

DISCUSSION:

•   On March 25, 2019, you approved a OHS request for assistance in blocking drug-smuggling
    corridors on the southern border (TAB C). You have the authority under IO U.S.C. § 284 to
    use certain OoD funds to construct roads and fences, and to install lighting. to block drug-
    smuggling corridors across international boundaries of the United States in su1;mort ofi
    counter-narcotics activities of Federal law enforcement agencies.

•   Specifically, you approved construction of roads and 18-foot steel bollard fences and
    installation of lighting for 3 OHS priority projects totaling 57 miles of fencing at an
    estimated cost of $969 million:

    -   OHS Priority 1: Yuma Sector Project 1, 5 miles/18-foot fence/$85 million
    -   OHS Priority 2: Yuma Sector Project 2, 6 miles/18-foot fence/$102 million
    -   OHS Priority 3: El Paso Sector Project 1, 46 miles/18-foot fence/$782 million

•   On March 29, 2019, DHS requested that DoO modify the specifications for the projects that
    you approved on March 25, 2019. OHS now requests that all fencing installed by DoD
    include a 5-foot anti-climb steel plate. Additionally, OHS requests that OoO construct 30-
    foot steel bollard fencing for Yuma Sector Project I (DHS Priority I) and El Paso Sector
    Project 1 (DHS Priority 3). The fence for OHS Priority 2, Yuma Sector Project 2, remains
    18-foot steel bollard (TAB 0).


                               SDCA
                               SDSMA
                               SOMA
                               Cos
                              SDAcuon Gr
                               ES
                               ESR                                     I l l lllllllllllllUI 1111
                                                                         OS0003269-191CMD00431 6-19
                                            Administrative Record - Section 284 Projects: 055
        Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 32 of 101
                                   UNCLASSIFIED


         OHS requests that DoD directly follow the prioritization provided in their February 25,
         2019, request for assistance as closely as possible, even if this means completing a
         portion of the fencing on some projects.


•   A comparison of the projects you approved on March 25,2019, with the modification
    provided by DHS on March 29, 20 19, is provided in the table below. Costs and mileage
    figures are estimates and may change depending on the actual cost of construction.

                                                                                        DRS Modification
                                             SecDef Approved                              March 29, 2019
 DHS                                          March 25, 2019                         fu!ght Varies b)..froj~ct
                Project Name                                                     '1on includes anti-climb feature
Priority                                       ($17M/mile)
                                              18-foot bollard                       18-foot              JO-foot
                                                                                 $17.4M/mile         $20.9M/mile
                                                                                   (Note I)             (Note I)
              Yuma Sector
    1                                          $85M / 5 miles                                              $104.SM / 5 miles
              Project 1
              Yuma Sector
    2                                         $102M I 6 miles                $104.4M I 6 miles
              Project 2
              El Paso Sector
              Project 1,                                                                                       $313.SM I 15
                                             $255M / 15 miles
                                                                                                                     miles
              segment 1
    3
              El Paso Sector
              Project 1,                                                                                      $459.8M / 22
                                             $527M I 31 miles
                                                                                                              miles (Note 2)
              segment 2
Total Cost/ Mileage                          $969M I 51 miles                               S982.2M/ 48 miles
    Notes:
         I.   The U.S. Army Corps of Engineers (USACE) estimates the 5-foot anti•clfmb feature will add $400K/mile to fence oost.
         2.   Undertaking construction in clearly defined segments, USACE should maximize the number of miles of approved barrier
              projects undertaken within the funds ($1 B) available.


•   USACE should use the design-build construction contract methodology to maximize the
    number of miles of approved barrier projects undertaken within the funds ($ lB) available.
    As undefinitized contract actions are definitized, the work must be executed in clearly
    defined segments, and government commitments cannot exceed funds available. USACE
    estimates it should be able to provide at least 48 total miles of steel bollard fencing at a cost
    of $982.2 million:

         DHS Priority 1: Yuma Sector Project 1, 5 miles/30-foot fence/$104.5 million
         OHS Priority 2: Yuma Sector Project 2, 6 miles/18-foot fence/$104.4 million
         OHS Priority 3: El Paso Sector Project I, 37 rniles/30-foot fence/$773.3 million

•   'The documents at TAB D and TAB E provide all the documentation provided by DHS for
     the use of 10 U .S.C. § 284 to construct fencing and roads_, and to install lighting, to block



                                                                      2
                                                          Administrative
                                                          UNCLASSIFIED   Record - Section 284 Projects: 056
     Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 33 of 101
                                UNCLASSIFIED


   drug-smuggling corridors. These documents are submitted in response to your request to
   provide OHS Documentation (OSD003222-l 9) (TAB F).

RECOMMENDATIONS:

1) Approve DHS's modifications as stated in its March 29, 2019, request, 2) sign the letter to the
Secretary of Homeland Security at TAB A, and 3) sign the letter at TABB directing USACE to
construct steel bollard fencin for OHS Priori Pro·ects 1 2 and 3 usin the new s ecifications.

Approve:                                       - - - - - - Other:
               APR - 9 2019
COORDINATION: TAB G

Attachments:
As stated




                                                   3
                                          Administrative
                                          UNCLASSIFIED   Record - Section 284 Projects: 057
        Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 34 of 101
                      DR 4: FT// PAE 81!€l918PM,b :V IH~f51D13R1\TR'~

                                                      ACTIO~MEMO
                                                                            Prepared by: Tom LaCrosse. OASDO·ID&GS)
                                                                                          Phone Number: (571) 256-8353
    FOR: ACTING SECRETARY OF DEFENSE

                                                                           ---
                                                                                  t-1.f\Y O 8 2019

    FROM: Kenneth P. Rapuano, Assistant Secretary of Defense. Homeland Defense & Global
          Security

SUBJECT: Request for Assistance Pursuant to IO U.S.C. § 284 - Approval of Additional
         Support to the Department of Homeland Security

    PURPOSE:      o obtain your approval of a second tranche of assistance to the Department of
                 Homeland Security (DHS) in blocking drug-smuggling corridors along the
                 southern border: and for you to direct specific actions by the Under Secretary of
                 Defense (Comptroller)/Chief Financial Officer (USD(C)/C FO). the Secretary of
                 the Army. and the Commander. U.S. Anny Corps of Engineers.

COORDINATION: This action was coordinated with SecAnny , USD(C )ICFO. OGC, and the
        Joint Staff.

BLUF: Approvinu. this request will support"DHS's efforts-to secure the southern border h)l
      blo kin ru -smu Un corridors. You ha\e the authoritv under 10 U. S.C. § 284 to
      constrnct roads and fences, and to install lighting. to block drug-smuggling corridors
      across international boundaries of the United States in support of counter-narcotics
      activities of Federal law enforcement agencit!s.

DISCUSSION:

•     10 U.S .C. § 284 gives you the authorit) to construct roads and fences, and to install lighting,
      to block drug-smuggling corridors across international boundaries of the Llnited States in
      support of counterdrug activities of Federal law enforcement agencies.

•     Funding for assistance provided pursuant to l O U.S.C. § 284 comes from the counter-
      narcotics support line in DoD's "Drug Interdiction and Counter-Drug Acti\'ities. Defense''
      appropriation.

•     On Febrnary 25, 2019, OHS requested DoD assistance in blocking up to 11 specific drug-
      smuggling corridors on Federal land along. the sou them border of the United States. DHS
      requested that DoD provide this support in order of stated priority as DoD resources allow by
      ( 1) replacing existing vehicle barricades or dilapidated pedestrian barricades with
      construction of new pedestrian fences (i.e., fences that would block both vehicles and
      pedestrians). (2) constmcting new and improving existing patrol roads. and (3) installing
      lighting {TAB D). This support to OHS is consistent with the President's direction in his
      April 4. 2018. memorandum. "Securing the Southern Border of the United States."

•     On March 25. 2019, you approved a po11ion of the DI IS request for assistance in blocking
      drug-smuggling corridors on the southern border pursuant to 10 U.S.C. § 284. Specifically,
                                iSD L':\          '          DS D ~.\
                                ~O ~~IA                     DSD S~1.\
                                ~l) \ IA                    l)<.IJ \ I \
                                K'.'r,S                     DS!l L'.\
                                  D A.:lin n G,   !                                           lllll 11111111111~11111111111111
                                                                                                 OSD004791-1 9iCMD00'5890-19

                                                       Administrative Record - Section 284 Projects: 137
         Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 35 of 101
                         •--- PRE DFCJS!QN t I 'f D1:iUBl!1RriJlifll W

        you approved the construction of roads and fences and installation of lighting for 3 OHS
        priority projects totaling 57 miles of fencing across DHS's top three priority projects (Yuma
        Sector Project 1, Yuma Sector Project 2. and El Paso Sector Project I). To fund this support,
        you directed the transfer of $1 B into the "'Drug lnterdiction and Counter-Drug Activities.
        Deiense'· appropriation (TAB E).

•       On April 9. 2019, you approved a design modification to this support requested by OHS .
        Specifically, you approved construction of 30-foot steel bollard with anti-climb plate for
        Yuma Sector Project 1 and El Paso Sector Project l and 18-foot steel bollard with anti -climb
        plate for Yuma Sector Project 2 (TAB F).

•   The LI .S. Army Corps of Engineers (USAC E) is prepared to proceed with the following OHS
    priority projects as undefinitized contractual actions. including initial project scoping and
    contracting, pursuant to IO U.S.C. § 284.

                                                                                   Cost/Miles
    DHS Priority             I            Project Name                           $20.7 per mile
                                                                                 JO-foot bollard
            4                ' El Centro Sector Project I                          15.25 miles
            5                  Tucson Sector Proiect l                              38 miles
            6                  Tucson Sector Project 2                               5 miles
            7                  Tucson Sector Project 3                              20 miles
                                                            TOTAL             St.SB I 78.25 miles


•   The requirements of Section 284 are met: OHS/Customs and Border Protection (CBP) is a Federal
    law enforcement agency; OHS has identified each project area as a drug-smuggling corridor: and
    the work requested by DHS falls within the scope of subsection 284(6)(7) in that it invol ves
    constrnction of fences (including linear ground detection systems). constrnction of roads , and
    installation of lighting (supported by grid pov.er and including imbedded cameras).

•   To provide this support under Section 284, additional funds must be transfen-eu into the .. Drug
    Interdiction and Counter-Drug Acti vities. Defense·' appropriation using DoD·s general transfer
    authority (GTA). which is provided in Section 8005 of the Department of Defense Appropriations
    Act, 2019, and Secti0n JOO l of the John S. McCain National Defense Authorization Act (NOAA)
    for fiscal Year 2019, and Do D's special transfer authority (ST A), which is provided in Section
    9002 of the Department of Defense Appropriations Act, 2019. and Section 15 12 of the John S.
    McCain NDAA for Fiscal Year 2019. This action will utilize $700 million in funds designated for
    Overseas Contingency Operations (OCO) for a base budget requirement. Together. these OTA and
    STA provisions allow total transfers of up to $6B . Congressional notification is required under
    both $ections. but there is no statutory requirement to obtain prior congressional approval.

    -     The Department may use GT/\ and STA only upon a determination by the Secretary of Delense
          that such action is necessary in the national interest, and the transfer may only be used to
          provide funding for higher-priority items. based on unforeseen military requirements. than those

                                                       2


                                              Administrative Record - Section 284 Projects: 138
         Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 36 of 101
                                 ..PRiB 8661810N a1 11 PF! !PEP 1l'IVl!i

          items for which funds were originally appropriated, and in no case for an item for which funds
          or authorization have been denied by Congress.

    -     The USD(C)/C'FO has identified$ I .SB in DoD funding that can transferred into the Drug
          Interdiction and Counter-Drug Activities, Defense. account. The funds identified by the
          USD(C)/CFO are not currently needed for those purposes by DoD (Enclosure to Tab B) (i.e.,
          DD 1415 and DD 141 5-3).

    -     You may dete1mine that:

          o   Use of OTA and ST A is necessary in the national interest (see April 4 memo);

          o   Blocking drug-smuggling corridors is a higher-priority item than fully executing all
              available funding for items in the budget lines identified by the USD{C)/CFO in the
              Enclosure to TABB;

          o   The requirement for this increased support to OHS is a military requirement unforeseen at
              the time of development of the fiscal year 2019 budget request; and

          o Congress has not denied funding or authorization for support to DI IS under Section
            284(b)(7). Congress ha~ not enacted legislation that denie. funding for the item referenced
            in the transfer- namely counter-drug activities funding. including fence con struction. under
            Section 284(b)(7).

•   Any support provided under Section 284, including under subsection (b)(7). is subject to IO U.S.C .
    § 276. which provides that suppo11 may not be prodded if the provision of such support would
    adversely affect the military preparedness of the United States. By approving the above projects.
    you are detennining that providing such support does not adversely affect the military preparedness
    of the United States.

    •·    The mil ital)' preparedness of the United State relates to the ability of DoD. at a strategic le\el ,
          to defend the United States and to carry out the other major DoD missions. The teml '·adversel)-
          affect'" is not any adverse cftect, but any effect that would .;seriously compromise'· the nation's
          military capability. 1




1
  See House Conference Report No 100-989, Sept. 28. 1988, Accompanying P.L. 100-456. National Defense Authori1ation
Act, Fiscal Year 1989.


                                                         3


                                                Administrative Record - Section 284 Projects: 139
        Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 37 of 101



    -    1 he sources of funds to be utili1ed to provide this suppo11 are documented in the Enclosure to
         Tab B.

    -    On May 8. 20 I9. the Chairman of the Joint Chief: of Staff found that the proposed funding
         adjustments do not immediately impact the preparedness of the joint force and that some of the
         sources identified for reprogramming could be used to address currently unfunded DoD
         requirements (TAB G).

    -    It is reasonable. therefore, for you to find that utilizing these funds for support to DHS does not
         adversely affect the military preparedness of the LJnjted States because. after an assessment of
         the relevant accounts and based on the Chainnan ·s advice. these funds are exce s or early to
         need.



RECOMMENDATIONS:

1l Determine that providing the approved support, including the use of up to $1.5B transferred
from the funds jdentified in the Enclosure to Tab 8. does not adverseh· affect the milirarv
preparedness of the United Stares because the funds.are excess or earh to need.

           '   ~ si7/IJ'
Approve:       --r-i}..Jl.S'
                     11
                             Disapprove :        _ _ _ _ __          Other:

2) Determine that transferring $1.SB in funds for this support is in the 1mtional interest and that
the other requirements of Sections 8005 and 9002 of the Department of Defense Appropriations
Act. 2019. and Sections lO0t and 1512 of the John S. McCain NOAA for FY2019 are met (i.e.,
that the item to be funded is higher prioritv than the items from which funds and aHthority are
transferred, that the increase in Section 284(b)(7) support is based on unforeseen military
i·equirements. and that the programmatic 1ncrease in Section 284{b){7) support to DHS has not
been denied bv Congress).

                          5/'='i/rr
Approve:       ~s
               ~I(

                                  Disapprove:    - - -- --          Other:


JJ_Approve immediate DoD support to DHS's Priority Projects 4, 5. 6, and 7 (78.25 miles of 30-
toot bollard fenc.e with an anti-o.Jimb feature). and sign the letter to the Acting Secretan   ot
Homeland Securitv at Tab A. This supports the next four DHS priorit, projects.
                                 1
Appro,e:       ~<;;: ) /~/ 6 isapprove:         - - - - - - Other:




                                                     4                        llll l l lll!ll~i~IIIHIIIIIIIII
                                                                                OS00047H1-1HICM0005890-19

                                             Administrative Record - Section 284 Projects: 140
    Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 38 of 101
                        PRE 9Ffi7    I ii PEI IRiM,tiflV li z



4 l Sign the memorandum to USD(C )!CFO at TAB B - authorizing the transfer of $1 ,5 B from the
accounts identified in the-Enclosure to Tab B into the ·'Drug Interdiction and Counter-Drug
Activities, Defense'· appropriation, and direct the USD(C}/CFO, upon approval oftbe transfer by
the Office of Manageme nt and Buaget, to notify Congress promptly of the transfer.


Approve:    ~ s:-pj,, Disapprove :           ------            Other:


5) Sign then1emorandum to the Secretarv of the Army at TAB C. authorizing the Commander.
U.S. Annv Corps of Engineers, to undertake DHS priority projects 4, 5. 6. and 7.


Approve :   ~     Y r/1/ 9     Disapprove:                     Other:

COORDlNATION : TAB H

Attachments:
As stated




                                                 5                                i
                                                                        11111 i Il l 11111 IH 11111
                                                                          OSD0IJ4791-19 1CMD005890 -19


                                         Administrative Record - Section 284 Projects: 141
Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 39 of 101




                              A



                            Administrative Record - Section 284 Projects: 142
     Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 40 of 101
                                SECREiARY OF DEFENSE
                                 I 000 DEFENSE PENTAGON
                               WASH INGTON , OC 2.0301•1000



MEMORANDUM FOR ACTING SECRETARY OF HOMELAND SECURlTY

SUBJECT: Additional Support to the Department of Homeland Security

        The Department of Defense appreciates that the Department of Homeland Security
(DHS) confronts a continuing and worsening crisis at the southern border. As 1 indicated in m~
March 25. 2019 letter, in which I approved the undertaking of three projects to support to your
Department's effort to secure the southern border by blocking drug.smuggling corridors along
the border through the constrUction of roads and fences and the installation of lighting, the
Department of Defense has continued to assess the availability of resources and other factors in
order to determine how additional similar support can be provided to DHS.

       l OU.S.C. § 284(b)(7) gives the Department of Defense the authority to construct roads
and fences and to install lighting to block dru.g-smuggling corridors across international
boundaries of the United States in support of coun.t.erdrus ~tivities of Federal law enforcement
agencies. For the following reasons, I have concluded that the support requeSted on February 25.
2019 satisfies the statutory requirements:

       • OHS/Customs and Border Protection (CBP) is a Federal Jaw enforcement agency:

       • DHS has identified each project area as a drug-smuggling corridor: and

       • The work requested by OHS to block these identified drug-smuggling conidon,
         involves construction of fences (including linear ground detection systems).
         construction of roads. and installation of lighting (supported by grid power and
         including imbedded cameras).

        According1y. at this time I have decided t0 undertake 4 additional projects. namely El
Centro Sector Project 1, Tucson Sector Project 1. Tucson Sector Project 2. and Tucson Sector
Project 3, by constructing 78.25 miles of JO-foot pedesman fencing, constructing and improving
roads. and installing lighting as described in the February 25. 2019 request.

         As the proponent of the requested action. CBP will serve as the lead agency for
environmental compUance and will be responsible for providing all necessary accl!SS to land. I
request that OHS place the highest priority on completing these actions for the projects identified
above. OHS will accept custody of the completed infrastructure, account for that infrastructure
in its real property records. and operate and rnrunto.in the completed infrastructure.

      Tht Commander. U. . Army Corps of Engineers. ls authorized to coordinate directly
with DHS/CBP and immediately begin planning and executing up to $1.SB in support to
DHS/CBP by undertaking the proje¢ts identified above.

                                           ~
                                             1   t£...b(/). en
                                                            '-:.~ _..Q.,
                                             PatJick M. Shanahan
                                             Acting
                                         Administrative Record - Section 284 Projects: 143
    Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 41 of 101


cc:
Secretary of the Army
Chairman of the Joint Chiefs of Staff
Under Secretary of Defense for Policy
Under s~cretary of Defense (Comptroller)/Chief Fi11ancial Officer
General Counsel of the Department of Defense
Assistant Secretary of Defense for Legislative Affairs
Assistant Secretary of D~fense for Homeland Defense and OlobaJ Security
Assistant to the Secretary of Defense for Public Affairs
Commander. U.S. Army Corps of Engineers




                                             2


                                      Administrative Record - Section 284 Projects: 144
Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 42 of 101




                              B



                            Administrative Record - Section 284 Projects: 145
     Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 43 of 101
                               SECRETARY OF DEFENSE
                               1000 DEFENSE PENTAGON
                              WASHINGTON, OC 20 301 · 1000




MEMORANDUM FOR UNDER SECRETARY OF DEFENSE (COMPTROLLER)/CHIEF
                  FINANCIAL OFFICER

SUBJECT: Additional Fmtding Construction in Support of the Department of Homeland
         Security Pursuant to 10 U.S.C. § 284

         On February 25, 2019 the Secretary of Homeland Security requested that DoO provide
support to the efforts of the Department of Homeland Security (DHS) to secure the southern
border by blocking up to 11 drug-smuggling corridors aJong the border through the construction
of roads and fences and the installation of lighting. I have determined that the requirements of
title 10, U.S. Code, section 284, have been satisfied. Accordingly, I have approved DoD support
for El Centro Sector Project 1, Tucson Sector Project 1, Tucson Sector Project 2, and Tucson
Sector Project 3 (DHS Priority Projects 4. 5, 6. and 7) and have authorized up to $I.SB in funding
for the construction of 30-foot pedestrian fencing, the construction and improvement of roads, and
the installation of lighting to block drug-smuggling corridors along the southern border.

        [ have also decided that the Department will transfer both base funds and funds
designated for Overseas Contingency Operations to provide the support described above. This
support will be funded through a transfer of $1.5B from the accounts identified in the Enclosure
into the ''Drug Interdiction and Counter-Drug Activities. Defense" appropriation. I am advised
that the amounts are excess or early to cu1Tent programmatic needs. You should undertake a
reprogramming action to effectuate such transfer. as authorized by law.

        The reprogramming action that I am directing satisfies the statutory requirements. I have
detennined that a. transfer of funds and authorization of appropriations for the construction of
fences and roads and the installation of lighting to block drug-smuggling corridors is in the
national interest. In an April 4. 2018 memorandum, '·Securing the Southern Border of the United
States," the President directed DoD to assist OHS in stopping the flow of illegal drugs into the
United States. The reprogramming action is necessary to advance that goal. I have also
determined that the other requirements of section 8005 and 9002 of the DoD Appropriations Act.
2019, and section 1001 and 1512 of the Jobn S. McCain National Defense Authorization Act for
FY 2019 are met as set forth below:

       • The items to be funded (El Centro Sector Project I. Tucson Sector Project 1, Tucson
         Sector Project 2, and Tucson Sector Project 3) are a higher priority than the items from
         whlch funds and authorizations are tra1,sferred because these projects are necessary in
         the national interest to prevent the flow of drugs into the United States, and the items
         from which funds and authorizations are transferred are excess or early to need.

       • Support to law enforcement under section 284 for the construction of fences and roads and
         the installation of lighting to block drug-smuggling corridors is a military requirement
         assigned by statute. The need to provide support for the above projects was an unforeseen
         military requirement not known at the time of the FY 2019 budget request.



                                         Administrative Record - Section 284 Projects: 146
    Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 44 of 101



       • Support under section 284 for construction of roads and fences and the installation of
         lighting, including for the projects listed above, has not been denied by Congress.
         Congress has not enacted legislation that denies funding for the item referenced in the
         transfer - namely counter-drug activities funding. including fence construction, under §
         284(b)(7).

        I have determined that providing the requested support for the projects listed above will
not adversely affect the military preparedness oftbe United States. The sources of funds to be
utilized to provide this support are identified in the Enclosure. Utilizing these funds for support
to DHS does not affect the military preparedness of the United States because they are excess or
early to current programmatic needs.

        This Sl.SB in funds will be allocated to the Department of the Anny with instructions to
allocate it further to the U.S. Anny Corps of Engineers to undertake fence and road construction
and lighting installation, including initial project scoping and contracting, for the approved projects.

       No funds may be transferred or re-programmed from the drug-demand-reduction
program, the National Guard counter-drug program, or the National Guard counter-drug schools
program in order to fund subsection 284(b)(7) support to DHS.

       You will comply with all statutory requirements, but will do so without regard to comity-
based policies that require prior approval from congressional committees.

      My point of contaet is Kenneth Rapuano~Assistant Secretary of Defense for Homeland
Defense and Global Security.




                                              Patrick M. Shanahan
                                              Acting

Enclosure:
As stated

cc:
Secretaries of the Military Departments
Chairman of the Joint Chiefs of Staff
Under Secretary of Defense for Policy
General Counsel ofthe Department of Defense
Assistant Secretary of Defense for Legislative Affairs
Assistant Secretary of Defense for Homeland Defense and Global Security
Assistant to the Secretary of Defense for Public Affairs
Commander, U.S. Army Corps of Engineers




                                                 2
                                          Administrative Record - Section 284 Projects: 147
             Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 45 of 101
Unclassified        REPROGRAl\rMING ACTION - INTERNAL REPROGRAMMING            Pane l of I
Subject: Drug Interdiction and Counter-Drug Activities. Defense  OoD Serial Number:
Appropriation Title: Various Appropriations                        FY 19-16 IR
                                                                                                                     Includes Transfer?
                                                                                                                              Yes
Component Serial Number:                                                (Amou11/$ IJ, Thousanrh' ofDollars)
                                Program B11Se Renectlng         Program Pre,,tou~I~         Reprogramming A~tion         Re'l'iff.d f>rogram
                                 Cungres~lonal Action           Apprond by Ste Dd
          Llne flem             Quantity      Amount           Quantity     Amount          Qu11111lt)      Amount     Quantity       Amount
              a                    I)            ~                d              t             r             !!           b               I

This reprogramming action transfers $1,500.000 million from the Drug Interdiction and Counter-Drug
Activities. Defense, 19/19. appropriation to Operation and Maintenance1 Army. 19/19, appropriation for
drug interdiction and counter-drug activities consistent with the provisions in division A of Title VI of
Public Law 115-245. the Department of Defense (DoD) Appropriations Act.2019.

Realignment of funds between Drug Interdiction projects may be accomplished only with the concurrence
of the Office of the Deputy Assistant Secretary of Defense, Counternarcotics and Global Threats. No funds
made available in this reprogramming action may be obligated for projects pursuant to sections 321, 322, or
333 of Title 10. United States Code. This prohibition will be noted on aU Funding Authorization
Documents.

FY 2019 REPROGRAt\1MING INCREASE:                                                                    +1,500,000

Oneration and Maintenans,, Army, 19/19                                                               +1.soo.0_
                                                                                                             02
Budget Activitx:: Ql: QQer~!ing Forces
Counter•Narcotics Support                                 -                 1.216.874                +1,500,000                   2.7 16,874


FY 2019 REPROGRAMMING DECREA~ :                                                                       -t,500.000

D.ru& .l!!l~nU,tton and Cgunti,:-~rug Activltje~, ,Qefense, 12£19                                     -1,500,000
Budget ActiviO:'. 01: CQuntet-Narcotic~ Swmon
                                   1,738.306             1,738.306                                    -l ,S00,000                   238,306

Explanation: Tra.ll!>'fers funds from the Drug Interdiction and Counter-Drug Activities, Defense, 19/19,
appropriation to Operation and Maintenance, Army, 19/ 19. appropriation to support tbe Department of
Homeland S~curity (DHS) request for DoO to support drug interdiction and counter-drug activities through
the construction of roads and fences. and the installation of lighting. to block drug smuggling corridors across
international boundaries of the United States.




Approved {Signature and Date)



DD 1415-3                                                 UNCLASSIFIED
                                                              Administrative Record - Section 284 Projects: 148
                     Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 46 of 101
 Unclassified                                                                                   REPROGRAMM[NG ACTION                                                          Pllllt I of8

  Subiect: Sunnort for DHS Counter-Dru~ Activitv Reoroa-rammino- Action                                                                                     OoD Serial Number :
J!A:.!:p::.
         pri.=.o::.:.
                p.:..ri.:;::
                       at.:. iot:J
                               ,n~T~it.::.; : ;.!..V.=ar:.!.1.!!·o:::..
                                       le::;.::                    u.::::
                                                                        s ~A=p~p~ro:...p~ri.t.:at'!:.io2..n!:.!::s~:.!!',J;..!!!~~!:!.!!~~ ~ ~ !.-..- --,       FY 19-02 RA
                                                                                                                                                               Includes Transfer?
                                                                                                                                                                       Yes
                                                                                                            ~

:omponent Serial Number:                                                                            {Amounts III Thousa11dJ of Do/Jan)
                                                  f'rogram Bs8c Renectlng                Prog-ram PreViou~ly                 Rcprogrltm.11\ing Action              Revised Program
                                                    Con11rusional Action                 Annrovtd bv Ste Ocf
                 Line Hem                          Quantity      Amount                 Quantily     Amount                  Quantity           Aroou.o1        Qu1otit)'     Amount
                       I                               b                  c                  d                  e                 (                  i             h              1

  This reprogramming action is submitted because these actions use general and special transfer authority.
  This reprogramming action provides funding in support of higher pdority items, based on unforeseen
  military requirements, than those for which originally appropriated; and is determined to be necessary in the
  national interest. It meets all administrative and legal requirements~and none of the items has previously
  been denied by the Congress.

  Part I of this reprogramming action transfers $818.465 million between Fiscal Year (FY) 2019 Defense
  appropriations. This reprogramming action uses $818.465 million of general transfer authority pursuant to
  section 8005 of division A of Public Law 115-245, the Department of Defense (DoD) Appropriations Act,
  2019; and section 1001 of Public Law 115-232. the John S. McCain National Defense Authorization Act for
   FY 2019.

  Part TI of this reprogramming action transfers $681.535 million between FY 2019 Title IX, Overseas
   Contingency Operations (OCO) Defense appropriations. This reprogramming action uses $681.535 million
   of special transfer authority pursuant to section 9002 of Title IX, OCO. of division A of Public Law 115-245,
   the Department of Defense (DoD) Appropriations Act, 2019 and section 1512 of Public Law 115-232, the
   John S. McCain National Defense Authorization Act for FY 2019.

                                                                                             PART J
  FY 2019 REPROGRAMMING lNCREASE:                                                                                                           +818,465

  Drug lnte.rdiction and Count,r-Drug Activities, Defense, 19/19                                                                             +818,465
  Budget Activity 01: Counter-Narcotics Sup_port
                                    238.306             238,306                                                                             +818,465                        1,056,771

  E,u>lanation: Funds are required to provide support for counter-drug activities of the Department of
  Homeland Security (DHS). DHS has identified areas along the southern border of the United States that
  are being used by individuals, groups. and transnational criminal organ1zations as drug smuggling
  corridors. and determined that the construction of additional physical barriers and roads in the vicinity of
  the United States border is riecessary in order to impede and deny drug smuggling activities. DHS
  requests DoD assistance in the execution of projects to replace existing vehicle barriers or dilapidated
  pedestrian fencing with new pedestrian fencing, construct roads, and install lighting. Title 10, U.S.Code,
  Section 284(b)(1) authorizes the DoD to support counterdrug activities of other Federal agencies
  through the construction of roads and fences, and the installation of lighting, to block drug smuggling
  corridors across intemation.al boundaries of the United States. Such support is funded using DoD' s
  Drug Interdiction and Counter-Drug Activities appropriation.
 Approved (SJ11natur, and Date)




DD 1415                                                                    UNCLASSIFIED
                                                                                     Administrative Record - Section 284 Projects: 149
            Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 47 of 101
Unclassified                          REPROGRAMMING .ACTION                                                                        Paltt 2 of8
Subiect: Suooort for OHS Counter-Drug Activity Reorogramming Action                                             DoD Serial Number:
Appropriation Title: Various Appropriations                                                                          FY 19-02 RA
                                                                                                                    Includes Transfer?
                                                                                                                            Yes
Component Serial Number:                                           (Amounts /11 Tflousandfi of Dollars)
                            Proi.,ll'llm Base Rtn,ctlng     Program Prevlou1I '        Reprl)jlrammlng Ac1ton           Revised Progrllm
                              ConJlrtulooal Action          Anoro~ed bv Sec Def
          Lloe lrtm          QUM!Hlly          Amount      Quantll)'    Amount         Quantity           Amount     QoantJ1y      Amount
             I                   b               C            d             t              r                g           h             i

 FY 2019 REfROGRAMMING DECREASES:                                                                    -818,465

 ARMY DECREASES                                                                                       -35,959

 Reserve Personnel, ~Cffll'.a 19/19                                                                   -12,599
 fl:ygg~t ActivH~ Ql; Reser.ye CQmI2QD~m Iraining and Sygport
                                         4,873,661                   4,873,661                        -10,S99                    4.863,062

 Explanation: Funds are available due to lower than expected Thrift Savings Plan (TSP) automatic and
 matching contributions ($•5.018 millio,n) and Continuation Pay (CP) ($-5.581 million) for military
 members enrolled in the new Blended Retirement System (BRS) as a result of fewer than planned
 opt-ins from the legacy retirement system.

 National Guacd f er12gne!1 Armi1 19/19                                                                   -2S.~6g
 Bugget A~1ivi:t):'. Ql ; Reservi Com~Qn-n.t Training and Su1212on
                                     8.980.394             8,980.394                                      -25,360                8,955,034

 Explanation: Funds are available due to lower than expected Thrift Savings Plan (TSP) automatic and
 matching contributions ($-14.503 million) and Continuation Pay (CP) ($-10.857 million) for military
 members emoJJed in the new Blended Retirement System (BRS) as a result of fewer than planned
 opt-ins from the legacy retirement system.

 NAYYDECREASES                                                                                       -129,251

 Militaa Per1onosl, ~ Olla 19/19                                                                          -~~.~OJ
 a ygget A~ivin:'. 01: fl:t and All2wam~es of Officers
                                     8,840,745                       8,840,745                            -33,002                8,407,743

 Explanation: Funds are available due to lower than expected Thrift Savings Plan (TSP) automatic and
 matching contributions ($-25.496 million) and Continuation Pay (CP) ($-7.506 million) for military
 members enrolled in the new Blended Retirement System (BRS) as a result of fewer than planned
 opt-ins from the legacy retirement system.

 Budget ,6.ctivill'. 02: Pai ~DQ e.nowims.;e~ Qf: ED listed
                                     19,702.868             19.702,868                                    -55,501               19,647,367

 Explanation: Funds are available due to lower than expected Thrift Savings Plan (TSP) automatic and
 matching contributions ($-37.733.million) and Continuation Pay (CP) ($-17.768 million) for military
 members emolled in the new Blended Retirement System (BRS) as a result of fewer than planned
 opt-ins from the legacy retirement system.

DD 141S                                          UNCLASSIFIED
                                                          Administrative Record - Section 284 Projects: 150
            Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 48 of 101
Unclassified                          REPROGRAMMING _ACTION                                                                          Paize 3 of8

Subiect: Suooon for OHS Counter-Drua ActivitY Reoro'-framming Action                                              DoD Serial Number:
Appropriation Title: Various Appropriations                                                                           FY 19-02 RA
                                                                                                                    rncludes Transfer?
                                                                                                                             Yes
Component Serial Number:                                           fAmo,mts /11 Thousands of Dollars)
                            Progr11m 811&e Refleclln11    Progrllm Prevlouily         Reprogrammlng Action               Revistd l'to11r11m
                             Con~tculonaJ Action          Anoro,·ed by Sec Ocl'
          Llne ltcm          Qua ntity      Amount       Quandt)        ~ m OU1if     Quantity          A mounf       Qua,ntlty      Amouor
             a                  h               ~           d                             r                II            h               I
                                                                           '
 Militaa Personnela M1rine ~orns1 19/19                                                                 -361653
 Budget Activi~ 01: PID: and Allowances of Officers
                                  3,065,655                          3.06S,655                          -12.030                   3.053.625

 ExPlanation: Funds are available due to lower than expected Thrift Savings Plan (TSP) automatic and
 matching contributions ($-12.030 million) for military members enrolled in the new Blended Retirement
 System (BRS) as a result of fewer than planned opt-ins from the legacy retirement system.

 Budget Activin: Q2; ,f&J'. £\lld AllQWanQ§:~ Q( Enlisted
                                      9,517.117                      9,517.117                          -24,623                   9.492,494

 Explanation: Funds are available due to lower than expected Thrift Savings Plan (TSP) automatic and
 matching contributions ($-23.287 million) and Continuation Pay (CP) ($-1.336 million) for military
 members enrolled in tbe new Blended Retirement System (BRS) as a result of fewer than planned
 opt-ins from the legacy retirement system.

 Reserve Personnel1 ~!lli 19/19                                                                          -41095
 Budget Ac:thdt~ Ql ; Reserve CQtll12QMnt Training ~D9 Sw;112or
                                    2,064,037           2.064,037                                        -4,095                   2,059,942

 EXJ?lanatiQD: Funds are available due to lower than expected Thrift Savings Plan (TSP) automatic and
 matching contributions ($-2.923 million) and Continuation Pay (CP) ($-1.172 million) for mmw-y
 members enrolled in the new Blended Retirement System (BRS) as a result of fewer than planned
 opt-ins from the legacy retirement system.

 AIR FORCE DECREASES                                                                               -402,255

 MJlitarv l ersonoel1 Air Fsu.:csi, 19/19                                                               -45J49
 Budget Activitx'. Ql; ff!:x'. ang AIIQwanQ~§ of Officer~
                                         9,773,411                   9,771.327                          -45,249                   9,726.078

 Explanation: Funds are available due to lower than expeeted Thrift Savings Plan (TSP) automatic and
 matching contributions ($-30. 785 million) and Continuation Pay (CP) ($-14.464 million) for military
 members enrolled in the new Blended Retirement System (BRS) as a result of fewer than planned
 opt-ins from the legacy retirement system.




DD 1415                                         UNCLASSIFIED
                                                   Administrative Record - Section 284 Projects: 151
            Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 49 of 101
Unclassified                         REPROGRAMMING ACTION                                                                          Paize 4 of8
Subiect: Sunoort for DHS Counter-Drua: Activity Reorol!l'ammincz Action                                       DoO Serial Number:
Appropriadon Title: Various Appropriations                                                                        FY 19-02 RA
                                                                                                                lncludes Transfer'!
                                                                                                                           Yes
:::omponent Serial Number:                                       (Amounts /11 Thousandi ofDollars)
                             Pr()gram Bue Reflecting     Pro11r11m Previous!)'     Reprogramming Aciion               Revised Pr~ram
                              Cootzreuiorutl Action      Anoro,•ed bv See Def
          Lln.e lt~m         Quan.dry       Amount      Quaodr1       A mount      Qu1u1til}         Amount       Q 111U11lt)'      Amount
              a                  b            C            d                           f               g               h               l
                                                                         '
 Reserve P!i:rsonnel1 Air Force1 19/12                                                                -4183S
 Budget Activi~ 01: R~~~~ Csm:u;ionent Triinio.g Md SY.ru1ort
                                        l.885.498                  1.885,498                          -4;835                     1,880,663

 Explanation: Funds are available due to lower than expected Thrift Savings Plan (TSP) automatic and
 matching contributions (S-4.274 million) and Continuation Pay (CP) ($-0.561 mmion) for military
 members enrolled in the new Blended Retirement System (BRS) as a result of fewer than planned
 opt•ins from the legacy retirement system.

 National Guard P~r12nnel1 Air Forciia 12Ll9                                                          -8.571
 By_dget Activi1v Ql; Reserve Com~n~t Training and Sui:morr
                                 3.761.744          3.761,744                                         -8,571                     3,753,1 73

 E~lanation:   Funds are available due to lower than expected Thrift Savings Plan (TSP) automatic and
 matching contributions ($-5.220 million) and Continuation Pay (CP) ($-3.351 million) for military
 members enrolled in the new Blended Retirement System (BRS) as a result of fewer than planned
 opt•ins from the legacy retirement system.

 Air£taft Pr2,111:, wnt1Air Foc~t 12121                                                          -~7aQQ2
 Budget Activit:z: 05: MQdifi~ation ofin-~yYig~ Aircraft
 E-3                                  116,86S            116,865                                     -57,000                        59.865

 EXPlanation: Funds are available due to schedule delays in the Diminishing Manufacturing Sources
 Replacement of Avionics for Global Operations and Navigation (DRAGON) integration. DRAGON
 integration is delayed for two primary reasons. First. aircraft have been available for Programmed Depot
 Maintenance (PDM) at a slower than planned rate. Second. block 40/45 upgrades, which are still ongoing,
 must be completed before DRAGON integration. Therefore. funds for DRAGON integration are early to
 need.

 Missile Procuremrnt1 Air Fors, 12/2!                                                                •761900
 Budiet As;tivitt Qi; Other Mi~~ile§
 Predator Hellfire Missile 3,437 288,765                 3,437       288.765           -             -23,000        3.437         265.765

 Explanation: Funds are available due to contract savings from all variants that provide precision kill
 capabilities. Savings are attributed to negotiated lower unit costs per missile system.




DD 1415                                        UNCLASSIFIED
                                                       Administrative Record - Section 284 Projects: 152
           Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 50 of 101
Unclassified                          REPROGRAMMING ACTION                                                                      PllllC 5 of8

Sublect: Sun-non for OHS Counter-Dru2 Activity Reoro,granuninu. Action                                      OoD Serial Number:
Appropriation Title: Various Appropriations                                                                     FY 19-02 RA
                                                                                                              Includes Transfer?
                                                                                                                        Yes
Component Serial Number:                                        (Amoums In Thousands of Dollars)
                           Protram Base Rcnectlna    Pr<>s1ram Pt~viousl)         Reprogramming Action             Revl»ed PrO'l(Tllffl
t-----------4               Conttres&tonal Action    Annrovcd b, Sec Def
          Linc 11cm        Qutlntlty     Amount     Qua.ntlty       Am1Jun1       Qutlntlty        Amount       Quantity        Amount
             II                b            C          d                e             r              g             b

 Budget Activity 03: Modification of In-service Missiles
 Minuteman m Modifications          124.592              124,592                               -24,300                        100,292

 Explanation: Funds are available due to a slip in the production schedule to FY 2020 for the Launch Control
 Block Upgrade program due to late design changes to the Journal Memory Loader and Primer.

 Air Launch Cruise Missile (ALCM) 47,632                              47.632                   -29,600                          18,032

 Explanation: Funds are available due to contract savings from reduced guided missile flight controller
 modification requirements; and due to lack of executable requirements for Support Equipment and Low Cost
 Mods in FY2019.

 Space Procureme.nt, Air Force. 19/21                                                         -209.700
 Budget Activity 01: Space Procurement. AF
 Evolved Expendable Launch Capability
                                   659,981                          659,981                    -44~00                          615,081

 Explanation: Funds are available due to the Space Test Program (STP)-4 satellite provider tennination of the
 Robotic Servicing of Geosynchronous Satellites (RSGS) spacecraft. There is no longer a need for the
 National Security Space Launch (NSSL) launch capability mission integration required to launch this
 mission for this satellite. meaning the mission has been removed from the official launch mission manifest.
 The next possible launch Space Vehicle host is outside the 24-month planning cycle. therefore these funds
 are early to need.

 Evolved Expendable Launch Vehicle (Space)
                            5     954.555                  5        954.555           -1      -164,800              4          789,755

 Explanation: Funds are available due to the Space Test Program (STP)-4 satellite provider termination of
  the Robotic Servicing of Geosynchronous Satellites (RSGS) spacecraft. There is no longer a need for the
 National Security Space Launch (NSSL) service for this satellite. meaning the mission has been removed
 from the official launch mission manifest. The next possible launch Space Vehicle host is outside the
 24-month planning cycle. therefore these funds arc early to need.




DD 141S                                     UNCLASSIFIED
                                               Administrative Record - Section 284 Projects: 153
               Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 51 of 101
Unclassified                        REPROGRA.l\1MING ACTION                                                                                           l'a11r 6 of8

Subiect: Support for DHS Counter-Dru.a. Activitv Reoroaramming Action                                                           DoD Serial Number.
Appropriation Title: Various Appropriations                                                                                           FY 19-02 RA
                                                                                                                                    Includes Transfer?
                                                                                                                                             Yes
:omponent Serial Number:                                                          (AmDll/1/$ /11   Tllousands ofDollflr$)
                             Program .Base Rcnecttna                          Protl'llm Previous~                          Reprogramming Actloo   .Revised Praaram
a---   -   - - - - - - . . j~!-'
                              Co_n,;,;
                                   R1r.;;;;
                                       cs_, ~io;;;;n..
                                                    al.;.;
                                                        A;,;
                                                           ct.......-..:;A-i;,o;i:,:nr.::,ov~td:.,:b::,:,
                                                            10n                                     -v.:;;Sc~c.:;;D,=ef- -11-----,----+-~~--,~:---- -1
            t.lne Item       Quantity                 Amount              Qu1tnd1y                        -\_mounr         Quanriry    Alflouut Quantify      Amount
                 •               b                          c                      d                           c              r            g       b             1

 DEFENSE-WIDE DECREASES                                                                                                -2S1,000

 Chemical Agent and Munitions Destruction, Defense, 19/20                                                              -251,000
 Budget AcJivity 02: Chem Agents -RDT&E
                                                       886,728                         886,728                         -251,000                     635,728

 Explanation: Funds a.re available due to unexecuted prior year funding plus current year appropriation that
 was found to be more than sufficient to cover the program's funding needs in FY 2019. This is a fact-of-life
 asset in Chemical Materials Activity (CMA) and Assembled Chemical Weapons Alternatives (ACWA).
 Funds are available based on projected costs in FY 20 I9 (to include additional technologies at Blue Grass
 Chemical Agent-Destruction Pilot Plant (PCAPP) and at the Pueblo Chemical Agent-Destruction Pilot Plant
 (PCAPP). Due to cost avoidance that will be gained by shortening schedules at both sites. the program has
 an asset. This does not inhibit the ability to pursue efforts/technologies to accelerate the destruction of the
 remaining declared stockpile.




DD 1415                                                      UNCLASSIFJED
                                                                Administrative Record - Section 284 Projects: 154
            Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 52 of 101
Unclassified                          REPROGRAMMING ACTION                                                                      Pue 7 of8
Subtect: Suooort for DHS Counter-Dnuz- Activitv Reorom-amn1imz Action                                        DoD Serial Number:
Appropriation Title: Various Appropriations                                                                      FY 19-02 RA
                                                                                                               lncludes Transfer?
                                                                                                                         Yes
Component Serial Number:                                        (AmountS In Tlumsands ofDotla11,)
                            Program Base Rt ilecilng    Proar~m Previously        Reprogramming Action              Revised Program
                             (;on2resslooal Action              bv Ste Def
                                                        I\ nnroved
          Line ltcm         Quantlry       Amount      Quantity    Amount         Quaodty           Amount       Qu11Dlliy      Amount
             a                   b            r           d                           r               g             Ii             I
                                                                         '
                                                       PART II

 FY 2019 REPROGRAMMING INCREASE:                                                              +681,535

 Dcu1 Interdiction and ~2!!nte,t-Dru,: Activiiie!, De(eJ!s~, 19/19                            +681,535
 BY!:lStI A~tivfn: Ql ; Counter~NarcQti~~ Su~ort
                                      238.306           1.056,771                             +681,535                       1,738.306

 Explanation: Funds are required to provide support for counter-drug activities of the Department of
 Homeland Security (DHS). OHS has identified areas along the southern border of the United Stares that
 are being used by individuals, groups, and transnational criminal organizations as drug smuggling
 corridors, and determined that the construction of additional physical barriers and roads in the vicinity of
 the United States border is necessary in order to impede and deny drug smuggling activities. DHS
 requests DoD assistance in the execution of projects to replace existing vehicle barriers or dilapidated
 pedestrian fencing with new pedestrian fencing. construct roads. and instalJ lighting. Title 10. U.S.Code.
 Section 284(b)(7) authorizes the DoD to support counterdrug activities of other federal agencies
 through the construction of roads and fences, and the installation of lighting, to block drug smuggling
 corridors across international boundaries of the United States. Such suppon is funded using DoD's
 Drug Interdiction and Counter-Drug Activities appropriation.


 FY 2019 REPROGRAMMING DECREASES:                                                              -681,53S

 M&bani~1an Securin: F2rct§ fynd, 19/20                                                        -604,202
 Budget Activin: 06: Afghan. National ArtllJ!
                                  1.639.993                          1,639.993                 -279,000                      1,360,993

 6J.1g~1 A~liviD'. 07; Afghan Nati~mal Police
                                     726,264                          726,264                  -117,200                        609,064

 Buds&! Activity QS; Afghan Air Fors;~
                                       1,728,263                     1,728.263                      -71,900                  1,656.363

 Bydg!i:t A~fo~in: Q9; Afgbf!D   Sm:~hu s~~urit~ FQtg~~
                                          825.480                     825i480                  -135,900                        689,580

 Explanation: Funds are available from the Afghanistan Security Forces Fund (ASFF) due to forward
 funding of Afghan National Defense and Security Forces (ANDSF) requirements in the FY 2018/2019
 ASFF appropriation and from cost savings identified during a comprehensive contract management
 review conducted by the Commander, Combined Security Transition Command-Afghanistan (CSTC-

DD 1415                                        UNCLASSIFIED
                                                  Administrative Record - Section 284 Projects: 155
            Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 53 of 101
Unclassified                          REPROGRAMMING ACTION                                                                    P12e 8 of8

Subiect : Suonort for OHS Counter-Dru~ Activitv ReDrosnammina Action                                      DoD Serial Number:
Appropriation Title: Various Appropriations                                                                   FY 19-02 RA
                                                                                                            Includes Transfer?
                                                                                                                      Yes
Component Serial Number:                                       (Amounrs /11 Thousandso/Do/LrmJ
                           Pro1,1rnm Hue Rencctln2      Pr(Jjlram Prevlously    Reproar11mmlng Action             Reviled Pr(!Jram
                            Co1111reolonal Acflon -     Aonro\·td 1w Su Ocf
          Line Item        Quilnfliy      Amount       Quantll)      Amount     Quantity         Amount       Qulllltlt)·     Amount
             I                 b             C            d            t            r              g              h              I

 A) from September 2018 through March 2019. The revised funding levels allow the CSTC-A to provide
 full support to the ANDSF sustainment, infrastructure. equipment, and training and operations
 requirements.

 Operation and Maintenance, Defense-Wide. 19/20                                                  -77,535
 Defense Security Cooperation Aiiency
 Budget Activity 04: Administration and Servicev.ide Activities
                                      1,262,434                   1.262.434                      -77,535                    1,184,899

 E~lanation: Funds are available from the Coalition Support Fund (CSF) due to no projected claims for
 reimbursements from key cooperating nations. The Department has preserved some CSF for projected
 Coalition Readiness Support Program requirements and Jordan border security reimbursements.




DD 1415                                       UNCLASSIFIED
                                                      Administrative Record - Section 284 Projects: 156
     Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 54 of 101

                                 SECRETARY OF DEFENSE
                                 1000 D EFENSE PENTAGON
                                WASHINGTON, DC 2030 1-1000




MEMORANDUM FOR SECRETARY OF THE AR.MY
                          COMMANDER. U.S. ARMY CORPS OF ENGINEERS

SUBJECT: Construction of Roads and Fences along the U.S. Southern Border in Support of the
         Department of Homeland Security

        On February 25, 2019 the Secretary of Homeland Security requested that DoD provide
support to the efforts ofthe Depanment of Homeland Security (OHS) to secure the southern
border by blocking up to 11 drug-smuggling corridors along tbe border through the construction
of fences and roads and the installation of lighting.
        On March 25, 2019 I determined that the requirements of title 10, U.S. Code, section 284,
had been satisfied, and I approved support pursuant.to title 10. U.S. Code. section 284(b)(7), and
directed the transfer of $1B into the Drug Interdiction and Counter-Drug Activities. Defense
account.

         Having determined again that the requirements of title 10, U.S. Code. section 284, have
been satisfied, I have decided to provide up to $ I .5B of support for El Centro Sector Project 1.
Tucson Sector Project 1. Tucson Sector Project 2. and Tucson Sector Project 3 specifically by
constructing 78.25 miles of30-footpedestrian fencing, constructing and improving roads. and
installing lighting.

        I have directed the Under Secretary of Defense (Comptroller)/Chief Financial Officer
(USD(C)/CFO) to transfer $1.SB from the accounts identified in the Enclosure to my
memorandum to the USD(C)/CFO into the Drug Interdiction and Counter-Drug Activities,
Defense account. That $1.5B wil I be allocated to the Department of the Army with instructions
to further allocate it to the U.S. Anny Corps of Engineers to undenake the DHS priority projects
identified below, including initial project scoping and contracting:

       • El Centro Sector Project l - 15.25 miles

       • Tucson Sector Project 1 - 38 miles

       • Tucson Sector Project 2 - 5 miles

       • Portions of Tucson Sector Project 3 - 20 miles

        The U.S. Army Corps of Engineers wil I be the construction agent for this support and
will take all necessary action to undertake constrt1ction this fiscal year. 1n light of the urgent and
compelling nature of the crisis at the southern border, as described by the President. the Acting
Secretary of Homeland Security. and other DHS officials, you should undertake construction as
quickly as possible, consistent with applicable law.




                                           Administrative Record - Section 284 Projects: 158
    Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 55 of 101



        As the proponent of the requested action. Customs and Border Protection will serve as
the lead agency for environmental compliance and will be responsible for providing all necessary
access to land. DHS will accept custody of the completed infrastructure. account for that
infrastructure in its real property records. and operate and maintain the completed infrastrucrure.

      My point of contact is Kenneth Rapuano, Assistant Secretary of Defense for Homeland
Defense and Global Security.




                                             Patrick M. Shanahan
                                             Acting

cc:
Chairman of the Joint Chiefs of Staff
Under Secretary of Defense for Policy
Under Secretary of Defense (Comptroller)/Chief Financial Officer
General Counsel of the Department of Defense
Assistant Secretary of Defense for Legislative Affairs
Assistant Secretary of Defense for Homeland Defense and Global Security
Assistant to the Secretary of Defense for Public Affairs




                                                2
                                         Administrative Record - Section 284 Projects: 159
        Case 1:19-cv-00408-TNM       Document
                       DN t ff '.'. BM         76-1 Ws.Filed
                                        8iii€16fQfi           09/17/20t iliR:ail
                                                         ff 8i1i:tBilirA  Page 56 of 101

                                             ACTION MEMO                              AUG 2 1 19

                                                          Prepared   by:-gfl
                                                                         Phone Number:
                                                                                                     f/.
FOR: SECRETARY OF DEFENSE
FROM: Kenneth P . Rapuano, Assistant Secretary of Defense, Homeland Defense & Global Security
SUBJECT: Military Construction Pursuant to 10 U.S.C. § 2808

PURPOSE: To obtain (1) your determination that constructing eleven border barrier projects is
         necessary to support the use of the armed fotces in connection with the national
         emergency at the southern border, (2) your approval to undertake the eleven border
         projects, and (3) your authorization to notify Congress of the decision to undertake the
         eleven border projects.

COORDINATION: This action was coordinated with the Secretaries of the Military Departments,
              Acting USD(C)/CFO, USD(A&S), OGC, and the Joint Staff.

BLUF: This memorandum recommends that you determine that construction of eleven border barrier
military construction (MILCON) projects costing approximately $3.6B (TAB E) is necessary to support
the use of the armed forces in connection with the national emergency at the southern border and that
you .approve undertaking those projects.
DISCUSSION: On April 4, 2018, the President directed the Secretary of Defense to support the
Department of Homeland Security (DHS) in securing the southern border, and to take other necessary
actions to stop the flow of deadly drugs and other contraband, gang members and other criminals, and
illegal aliens into this cowitry. Since April 4, 2018, DHS bas submitted 29 separate requests for DoD
support regarding the crisis at the southern border, and DoD currently has approximately 5,540
personnel supporting DHS's border security mission.
Statutory Authority
•   On February 15, 2019, the President declared a national emergency in accordance with the National
    Emergencies Act and determined that the crisis at the southern border is a national emergency that
    requires the use of the armed forces (TAB F).
•   This declaration made available 10 U.S.C. § 2808, which authorizes the Secretary of Defense,
    without regard to any other provision of law, to undertake MILCON projects not otherwise
    authorized by law that are necessary to support the use of the armed forces in connection with the
    national emergency.
•   To satisfy the requirements of 10 U.S.C § 2808, the border barriers must be MILCON projects, and
    you must determine that these MILCON projects are necessary to support the use of the armed
    forces in connection with the national emergency (TAB G).
    -   To be MILCON, the construction or acquisitionofland must be-with respect to a military
        installation in accordance with 10 U.S.C. § 280l(a). Within the United States, a military
        installation means "a base, camp, post, station, yard, center, or other activity under the
        jurisdiction of the Secretary of a military department."
                                 SD CA               DSDSA
                                 S D SMA             DSDSMA
                                                     DSDMA
                                 SOMA
                                 eos
                                 SDAcuo,1G
                                                     DSDCA               11111111 IIIIII IHH\1111111
                                                                           OSD008866-191C MD01 0951 -19
                                 ES
                                 ESR
                                                              FY19 2808 Administrative Record - 0185
Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 57 of 101




                   20!9 AUG




                                          FY19 2808 Administrative Record - 0186
        Case 1:19-cv-00408-TNM     Document
                       BftAJT JfJI PN       76-1 Filed
                                      IHB@IBIOff/1.cJs       09/17/20 Page 58 of 101
                                                       ;I;' BiHLIMftATl"Jil!


         Based on the facts and analysis presented below and in TABs G, H, I, and J, you may find that
         these 11 projects are MILCON projects neces~ary to support the use of the anned forces in
         connection with the national emergency.
Border Barrier Projects as MILCON Projects
•   With trre exception of Yuma Project 2 ($40M) and Yuma Project l 0/27 ($527M), which fall on
    approximately 33 m iles ofland on the Barry M. Goldwater Range (BMGR) in Arizona under the
    administrativejurisdiction of the .Secretary of the Navy, the remaining proposed border barrier
    projects are on non-DoD Federal land or non-Federal land.
•   In order for the remaining border barrier projects to constitute MILCON projects:
         the Federal landholding agency (primarily the Department of the Interior (DOI) o r elements of
         Doi) must transfer administrative jurisdiction over the Federal land to the Secretary of a
         Military Department;
    -    the Secretary of a Military Department must acquire the non-Federal land through purchase or
         condemnation; and
    -    the Secretary of a Military Department must accept custody and accountability over the land
         (both Federal and non-Federal) and report the land in the Military Department's inventory,
         either as its own installation or as part of an existing, nearby military installation.
•   There are two types of Federal land - public domain lands and normal Federal property.
•   Public Dc>main Lands: DOI may transfer administrative jurisdiction of public domain lands to DoD
    through either new withdrawal or emergency withdrawal procedur~s. New w ithdrawal procedures
    may take between 12 and 24 months (due to DOI's legal requirement to comply with certain
    environmental and other laws), while emergency withdrawals could be accomplished within I
    month.
    -    The Department of the Army may only submit a withdrawal application to DOI after SecDef
         makes a decision to undertake specific MILCON projects pursuant to Section 2808. DoD,
         through QUSD(P) and the U.S. Army Corps of Engineers (USACE), is working with DOI to
         describe the land needed for each proposed proj ect and to develop four applications for
         emergency withdrawal to be submitted to DOI s hortly after your decision to undertake specific
         Section 2808 projects.
•   Normal Federal Property: For those non-DoD lands that are ordinary Federal property, the Federal
    landholding agency may transfer administrative jurisdiction to the Secretary of a Military
    Department within a few weeks of identifying the property. This transfer would occur through the
    General Services Administrati~n, pursuant to. the Federal Property Act.
•   Non-Federal Land: The Department of the Army may acquire the lands required for projects on
    non-Federal land through voluntary purchase or condemnation, which USACE indicates would take
    12 to 24 months, depending on the number of property owners and the owners ' willingness to sell.
Necessity of Border Barriers

•   A mote detailed explanation as to why these border barrier projects are necessary to support the use
    of the anued forces can be found at TAB H.
•   At the request of then-Acting Secretary Shanahan, then-Secretary of Homeland Security Nielsen
    provided a prioritized list tTAB I) of border barrier construction projects (in 15 segments) that DHS




                         PP t FT '.'. REF PFCJSI?t l 'I 11 PlilfNH 1. Tlfili
                                                           FY19 2808 Administrative Record - 0187
        Case 1:19-cv-00408-TNM
                       IJtt ifiT ;; rDocument 76-1 Filed
                                     M IJE@IOIOHats       09/17/20 tTPVE
                                                     ;; IJEtslBl!tt  Page 59 of 101


    assessed would improve the effectiveness and efficiency of armed forces :personnel supporting DHS
    in securing the southern borqer.
•   DH S's letter explained that it had identified 12 capabilities required to achieve operational control
    of the border, the most important of which is impeding and denying unlawful entry, primarily
    through the use of artificial barriers.
•   Based on this OHS list, then-Acting Secretary Sha,nahan instructed the CJCS to assess whether and
    how eonstruction of these projects, as well as projects identified by OHS for construction under 10
    U.S.C. § 284 that have not yet been approved for funding by DoD, could support the use of the
    armed forces. He also directed the USD(C) to identify $3.6 billion that could be used to source
    Se:ction 2808 projects. The CJCS concluded that all of the DHS identified construction projects are
    necessary to support the use of the anned forces in connection with the national emergency at the
    southern border (TAB J).
•   In developing this assessment, the CJCS consulted with OHS,. including Customs and .B order
    Protection (CBP ) and the U.S. Border Patrol (USBP); U.S. Northern Command; and USACE and
    detennined that border barriers:
        Improve CBP~s detection, identification, classification, and response capabilities;
    -   Reduce vulnerabilities in key border areas and the time it takes for Border Patrol agents to
        apprehend illegal migrants; and
        Serve as a force multiplier to allow m ilitary personnel to cover other areas in support of the
        detection -and monitor mission.
•   T he CJCS's assessment also 9etermine<;l that the construction of border barriers would:
        Make migration flows more predictable by channeling illegal migrants towards points oflegal
        entry, improving CBP force allocation, and reducing the need for low-density/high-demand
        DoD aviation assets;
    -   Allow DoD to re-prioritize its force laydown in support of DHS/CBP; and
    -   Enable more effective and efficient use of DoD personnel, which could ultimately reduce the
        demand for DoD support at the southern border over time.
Detcm1inations
•   Based on the information and analysis above and at TABs H, l, and J, you may determine that the
    border barrier construction projects at TAB E, and associated acquisition of land and transfer of
    administrative jurisdiction, are M ILCON projects necessary to support the use of the arn1ed forces
    in connection with the national emergency declared by the President on February 15, 2019. The
    memorandum at TAB A would memorialize. this decision and direct implementing actions.
•   Section 2808 authorizes the SecDef to undertake military construction "without regard to any other
    provision of law" that would prevent an expeditious response to the national emergency. Such
    provisions of law include, but are not limited to, environmental, historic preservation, and
    contracting laws.
•   If you determine that the above construction projects and associated acquisition of land and transfer
    of administrative jurisdiQtion are MILCON projects necessary to support the use of the armed
    forces, you will need to sign notification letters to the Acting Secretary of Home.land Security (TAB
    C) and the Secretary of the Interior (TAB D).




                         Dll tsliif \'. JM Di1 OHi OF 1!'.113 X Bl!HslDl!lll!
                                                                 FY19 2808    111 : '1
                                                                                Administrative Record - 0188
        Case 1:19-cv-00408-TNM         Document
                       BiP Q filii ff Pftfi          76-1 WsFiled
                                            Rli1fil6!1QN             09/17/20t TJiUli
                                                              '.'. Bli1Lllaili~ Page 60 of 101


         The letter to the Acting Secretary of Homeland Security notifies DHS of your decision to
         undertake 11 border barrier military construction projects necessary to ~upport the use of the
         armed forces in response to the February 15, 2019, national emergency.
    -    The letter to the Secretary of the Inferior notifies DOI of your decision to undertake certain
         border barrier military construction projects necessary to support the use of the armed forces on
         lands curr'ently held by DOI or its agencies, and requests DOI's assistance to transfer
         administrative jurisdiction over those lands expeditiously to the Secretary of the Army.
         o   The Department of the Army, through USACE, will work with DOI to describe the
             necessary lands, determine the appropriate transfer mechanism (emergency withdrawal or
             Federal Property Act transfer), and develop and submit the application and requisite
             information.
         o   After the-Secretary of the Interior approves the emergency withdrawal by signing a public
             land order transferring administrative j urisdiction to the Department oftbe Atmy (or
             transfers jurisdiction pursuant to the Federal Property Act), the Depa~ent of the Army will
             accept custody of and accow'ltability for the land and add ttie land to its real property
             inventory as either a new military installation or as part of an existing military installation,
             consistent with Section 2801, as outlined in TAB G.
•   Congress: You are required to notify the congressional defense committees of the specific
    MILCON projects you decide to undertake under Section 2808 and their associated cost The
    letters at TABB notify the committees of your decision.
    -   There already are congressional efforts to restrict use of Section 2808 to build border barriers,
        and a decision to undertake border barrier projects under Section 2808. will likely renew and
        invigorate those efforts (TAB K).
    -   Although not required by Section 2808, DoD committed to informing the congre$sional defense
        committees of the specific MILCON projects that would be deferred in order to make funds
        available for border barrier MILCON projects under Section 2808. There will be separate
        guidance to the Comptroller regarding engagement with Congress on deferred MILCON
        projects.
•   Funding: The DUSD(C) provided you a package·that identified existing MILCON projects that
    the Department could defer to fund up to $3.6B in Section 2808 MILCON projects should you
    decide to undertake those projects, In compiling this package, the DUSD(C) relied on DoD
    Components to prioritize projects with award dates in fiscal year 2020 or later, the deferral of which
    would have a minimal effect on Component readiness. The DUSD(C) did not consider any family
    housing, barracks,. or dormitory projects for deferral.
        As will be detailed in a separate package, the Comptroller will prioritize deferred MILCON
        projects to ensure that, 1nitially, only funds associated with projects outside of the United States
        will be provided to the Department of the Army for construction of Section 2808 projects.
•   Litigation: The Secretary of Defense (in his official capacity) is a defendant in multiple lawsuits
    challenging, among other matters, the President's declaration of national ei;nergency ano the use of
    Section 2808. The plaintiffs seek an injunction to halt all activity under Section 2808.
        The Government has notified all courts in which a -challenge to Section 2808 is pending that the
        Department has not made any decision to undertake any projects under Section 2808 , The.
        Government agreed to notify thcrse courts as soon as a decision is made. The Office of General
        Counsel, through the Department of Justice (DOJ), will provide such notification. DOJ will




                          PP t W 11 P:R:i1 Bl:ilGl[)IQJlAL :':' IHiiLIDIJftt'z5H 1:fti
                                                                 FY19 2808 Administrative Record - 0189
       Case 1:19-cv-00408-TNM    Document
                      6ltMP.-;; FM!       76-1 Filed
                                    8@@1tJt8Hiil4s     09/17/20 Page 61 of 101
                                                   N DE~1DEftslfiliflfE


       share the specific MILCON projects to be undertaken along with any other publicly available
       information about the projects.
   -   DOJ has requested that DoD share the funding sources with the courts and the parties as soon as
       possible in order to avoid additional lawsuits and narrow the scope of the litigation.

RECOMMENDATIONS:

l) Determine that 11 border barrier projects (TAB E) and associated acquisition of land and transfer of
   jurisdiction are MILCON projects necessary to support use of the armed forces in connection with
   the February 15, 20 19, national emergency requiring use of the armed forces, and decide to
   undertake those projects as authorized by 10 U.S.C. § 2808.


Approve:   '}t,l,t-,   9. /:!oj !"!Disapprove: _ _ _ __ _ Other:


2) Notify Congress of your decision to undertake military construction projects under 10 U.S.C. §
   2808 by signing the congressional notification letters at TAB B.

3) Sign the memorandum at TAB A:
   a. Documenting and implementing your decision to undertake 11 military construction projects
      necessary to support the use of the armed forces in connection with the national emergency.
   b. Authorizing and directing the Acting Secretary of the Army to:
           1.   Expeditiously undertake the 11 border barrier military construction projects, and as
                authorized by Section 2808, do so without regard to any other provision of law that
                could impede such expeditious construction in response to the national emergency;
           u.   Immediately proceed to construct the projects on BMGR, where the land is already
                under the jurisdiction of tlhe Secretary of the Navy (constructing the remaining proj ects
                as the necessary real property is under the administrative jurisdiction of the Department
                of the Army and reflected in its records as a military installation)~
        iii.    Immediately apply for and accept administrative jurisdiction of real property from other
                Federal departments and agencies, including DOI, and to acquire non-Federal real
                property necessary to undlertake the specified military construction projects; and
        iv.     Add such land to the Department of the Army' s real property inventory, either as a new
                installation or as part of an existing military installation, consistent with DoD Instruction
                (DoDI) 4165.14, "Real Property Inventory (RPI) and Forecasting," and DoDI 4165.71,
                "Real Property Acquisition.''
   c. Directing the Secretary of the Navy, as the land ho lding agency for BMGR, to ensure USACE
      has the access and information necessary to undertake the military construction projects at
      BMGR; and
   d. Directing the Acting USD(C)/CFO to ensure that up to $3.6B in unobligated MILCON funds
      are available to undertake such military construction projects.

4) Sign the letter at TAB C notifying the Acting Secretary of Homeland Security of your decision.




                          D~ t FT II lllAii Dl!i'2Hil'i1tl t k :V D:liskllJti~ t a.11 ;19
                                                                   FY19 2808 Administrative Record - 0190
      Case 1:19-cv-00408-TNM               Document
                     .lil:la I Jiii:1 '.f Pftlii           76-1 t kFiled
                                                 Jilli iil61Qll           09/17/20 Page 62 of 101
                                                                     II IHiLIIHiiiltTIUil


5) Sign the letter at TAB D requesting assistance from the Secretary of the Interior for the transfer of
   administrative jurisdiction of non-DoD Federal land.


Attachments:
TAB A - Memorandum - Guidance for Undertaking MILCON Projects Pursuant to Section 2808 of
         Title l 0, U.S. Code
TABB - Congressional Notification Letters
TAB C - Letter Notifying Acting Secretary of Homeland Security
TAB D - Letter Requesting Assistance from DOI for Transfer of Administrative Jurisdiction
TAB E - Border Barrier Project List
TAB F - President's Declaration of National Emergency
TAB G - Paperon Section 2808 of Title 10, U.S. Code.
TAB H - Summary of Analysis and Justification of the Necessity of Border Barriers to Support Use of
         the Armed Forces
TAB I - Letter from the Secretary of Homeland Security on Recommended 2808 Border Barrier
         Proje.cts
TAB J - CJCS Assessment ·o f 2808 Border Barrier Projects
TAB K - Statement of Administration Policy on Border Barrier Related Matters
TAB L - Coordination




                        llftr'Jfiif ;l;f PAI!i DIJl!IBHHL\L :\f IJl91,BlUftsVJtVU
                                                                  FY19 2808 Administrative Record - 0191
Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 63 of 101




                     T

                           A



                                          FY19 2808 Administrative Record - 0192
       Case 1:19-cv-00408-TNMUNCLASSIFlED//FOUO
                              Document 76-1 Filed 09/17/20 Page 64 of 101

                                SECRETARY OF DEFENSE
                                1 000 DEFENSE PENTAGON
                               WASHINGTON , DC 20301-1000                           9} ,( 19

MEMORANDUM FOR SECRETARIES OF THE MILITARY DEPARTMENTS
               ACTING UNDER SECRETARY Of DEFENSE
                  (COMPTROLLER)/CHIEF FJNANC1AL OFFICER

SUBJECT: Guidance for Unde1taking Military Construction Projects Pursuant to Section 2808
         ofTitle 10, U.S. Code

        On February 15, 2019, in accordance with the National Emergencies Act, the President
declared that a national emergency exists at the southern border requiring the use of the armed
forces. This declaration made available, among other statutes, 10 U.S.C. § 2808 , which
authorizes the Secretary of Defense, without regard to any other provision of law to undertake
military construction projects not otherwise authorized by law that are necessary to support the
use of the armed forces in connection with the national emergency.

         Based on analysis and advice from the Chairman of the Joint Chiefs of Staff and input
from the Commander, U.S. Army Corps of Engineers, the Department of Homeland Security
(DHS), and the Department of the Interior and pursuant to the authority granted to me in
Section 2808, I have determi11ed that 11 military construction projects along the international
border with Mexico, with an estimated total cost of $3 .6 billion, are necessary to support the
use of the armed forces in connection with the national emergency. These projects will deter
illegal entry, increase the vanishing time of those illegally crossing the border, and channel
migrants to ports of entry. They wiJJ reduce the demand for DoD personnel and assets at the
locations where the barriers are constructed and allow the redeployment of DoD personnel
and assets to other high-traffic areas on the border without barriers. In short, these barriers
will allow DoD to provide support to OHS m ore efficiently and effectively. In thfa respect,
the contemplated construction projects are force multipliers.

        I therefore authorize and direct the Acting Secretary of the Army to expeditiously
undertake the eleven border barrier military construction projects specified in the attachment,
and, as authorized by section 2808, to do so without regard to any other provision of law that
could impede such expeditious construction in response to the national emergency. Such laws
include, but are not limited to, the National Environmental Policy Act, the Endangered Spec.ies
Act, the National Historic Preservation Act, the Clean Water Act, and provisions in Chapter 137
("Procurement Generally") of title 10, U. S. Code. The Acting Secretary of the Army s hall
immediately apply for and accept administrative jurisdiction of real property from other Federal
departments and agencies, -including D01 ,-and acquire the non-Federal real property necessary to
undertake the specified military construction projects. Once the Department of the Army obtains
administrative jurisdiction of the requjsite land, the Acting Secretary of the Army shall add such
land to the Department of the Anny's real property inventory, either as a new installation or as
part of an existing military installation, consistent with DoD Instruction (DoD[) 4165.14, "ReaJ
Property Inventory (RPI) and Forecasting," and DoDI 41 65.7 1, "Real Property Management."


                                                                   111!11 !111111 111 111
                                                                     OSD008866-19/CMD0 11427-19

                                   UNCLASSJFIED//FOUO
                                                              FY19 2808 Administrative Record - 0193
       Case 1:19-cv-00408-TNMUNCLASSIFIED//FOUO
                              Document 76-1 Filed 09/17/20 Page 65 of 101




        The Acting Secretary ofthe Anny is directed to immediately proceed to construct 33
miles of border barrier on the Barry M. Goldwater Range (BMGR), identified as Yuma I 0/27
and Yuma 2, to the extent the land is already under the jurisdiction nf the Secretary of the Navy.
As the land holding agency for BMGR, the Secretary of the Navy shall ensw-e USACE has the
access and information necessary to undertake these military construction projects on BMGR.
The Acting Secretary of the Army shall proceed with construction of the remaining projects as
soon as the requisite land is under the administrative jurisdiction of the Department of the Army
and reflected in its records as a military installation.

       I further authorize and direct the Acting Under Secretary of Defense (Comptroller)/Chief
Financial Officer to ensure that up to $3.6 billion in unobligated military construction funds are
available for the purpose of undertaking the eleven specified military construction projects. As
will be detailed in separate guidance, the. Comptroller will prioritize deferred military
construction projects to ensure that, initially, only funds associated wi~h projects outside of the
United States will be provided to the Department of the Army for construction of section 2808
projects.

      The Secretaries of the other Military Departments will assist the Acting Secretary of the
Army with any staffing shortfalls related to undertaking these tasks.




Attachment:
As stated

cc:
Chairman, Joint Chiefs of Staff
Under Secretary of Defense (Policy)
Under Secretary of Defense (Acquisition & Sustainment)
General Counsel of the Department Of Defense
Assistant Secretary of Defense for Legislative Affairs
Assistant to the Secretary of Defense for Public Affairs
Commander, U.S. Army Corps of Engineers




                                                 2


                                   UNCLASSIFIED//FOUOFY19 2808 Administrative Record - 0194
      Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 66 of 101


                           List of Proposed Border Barrier Projects
Yuma Project 2 ($40M): Replacement of one segment of primary pedestrian fencing on the
Barry M. Goldwater Range starting 2.5 miles east of Border Monument 198 and extending east
to Border Monument 197, for a total of approximately 1.5 - 2 miles.
Yuma Project 10/27 ($527M): Construction of approximately 31 miles of a new secondary
pedestrian fence system on the Barry M. Goldwater Range.
Yuma Project 3 ($630M): Replacement of 31 miles of vehicle barriers with new pedestrian
fencing, beginning approximately 0.4 miles east of the Barry M. Goldwater Range and
continuing for approximately 31 miles east through the Cabeza Prieta National Wildlife Refuge
in Yuma County.
San Diego Project 4 ($67M): Construction of 1.5 miles of a new primary pedestrian fence
system starting 3.6 miles east of the Otay Mesa Port of Entry (POE), extending east, and
construction of 2 miles of a new secondary pedestrian fence system starting 3.6 miles east of the
Otay Mesa POE, extending east.
Yuma Project 6 ($65M): Construction of approximately 1 mile of a new primary pedestrian
fence system starting at Andrade POE and extending a half mile west of monument marker 206,
then resuming east of the Colorado River and extending south one mile; and construction of 2
miles of a new secondary pedestrian fence system starting a half mile east of monument marker
208 and extending east to the Colorado River, and then resuming on the east side of the Colorado
river and extending south for approximately one mile.
El Paso Project 2 ($476M): Replacement of23.51 miles of vehicle barriers with new pedestrian
fencing in noncontiguous segments within Hidalgo and Luna Counties, New Mexico.
• The first segment begins approximately 5.1 miles easlofthe New Mexico/Arizona Border,
   continuing east for 4.55 miles.
• The second segment begins approximately 3 miles west of the Antelope Wells POE to 3
   miles east of the POE for 6.12 miles.
• The third segment begins approximately 20 miles west of the Columbus POE, extending west
   for 12.84 miles.
El Paso Project 8 ($164M): Construction of approximately 6 miles of a new primary pedestrian
fence system in place of existing vehicle barriers starting 1.5 miles west of monument marker 64
and extending 2 miles east of monument marker 63; .a nd construction of approximately 6 miles
of a new secondary pedestrian fence system starting 1.5 miles west of monument marker 64 and
extending 2 miles east of monument marker 63.
San Diego Project 11 ($57M): Construction of approximateiy 3 miies of a new secondary
pedestrian fence system starting 2 miles west of the Tecate POE and extending to 1.5 miles east
of the Tecate POE.
El Centro Project 5 ($20M): Construction of approximately 1 mile of a new secondary
pedestrian fence system starting 0.5 mile west offhe Calexico West POE, extending 1 mile east
of the Calexico West POE.
Laredo Project 7 ($1,268M): Construction of approximately 52 miles of a new primary
pedestrian fence system starting from the Laredo-Columbia Solidarity POE North West for
approximately 52 miles along the Rio-Grande River.
El Centro Project 9 ($286M): Construction of approximately 12 miles of a new secondary
pedestrian fence system, starting 1.5 miles west of monument marker 223 and ending at
monument marker 221, and resuming 1 mile east of the Calexico West POE and extending east
for 3 miles.
                                                                                      Attachment
                                                              FY19 2808 Administrative Record - 0195
Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 67 of 101




                             B



                                          FY19 2808 Administrative Record - 0196
         Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 68 of 101

                                   SECRETARY OF DEFENSE
.- ~ ·                             1000 DEFENSE PENTAGON
,-~ 1                             WASH INGTON , D C 20301-1000




   The Honorable James Inhofe
   Chaim1an
   Committee on Armed Services
   United States Senate
   Washington, DC 205 10

   Dear Mr. Chainuan:

           On Febmary 15, 2019, the President issued a proc lamation declaring that a national
   emergency exists along the southern border of the United States that req11 ires the use of the
   am1ed forces. In order to provide additional authority to the Department of Defense as part of
   the Federal Government 's response to this national emergency, the President further made
   available, in accordance with Sectio11 30 I of the National Emergencies Act (50 U.S.C. 163 I),
   tbe authority provided in Section 2808 of Title I 0, U.S. Code.

           Based on analysis and advice from the Chairman of the Joint Chiefs of Staff and input
  from the Commander, U.S. Army Corps of Engineers, the Department of Homeland Secw-ity
  (OHS), and the Department of the Interior and pursuant to the authority granted to me in
  Section 2808, f have determined that 11 military construction projects a long the international
  border witb Mexico, with an estimated to ta l cost of $3.6 billion, a.re necessary to support the
  use of the am1ed forces in connection with the nationa l emergency. These projects wi ll deter
  illegal entry, increase the vanishing time of those illegally crossing the border, and cha nne l
  migrants to ports of entry. Tbey will reduce the demand for DoD personnel and assets at t11e
  locations where the barriers are constructed and al low the redeployment of DoD personnel
  and assets to other high-traffic areas on the border without ban-iers. Tn short, these ban-iers
  will allow DoD to provide support to OHS more efficiently and effectively. In this respect,
  the conteinplated construction projects are force multipliers.

          Accordingly, I have authorized and directed the Acting Secrerary of the Army to
  unde11ake these 11 projects expediti ously, and, as authorized by Section 2808, to do so
  without regard to any other provision of law that may impede the expeditious construction of
  such projects in response to the national emergency. A description ofand the estimated cost
  for each project, including tbe cost of any associated real estate actions, can be found in the
  enclosure.

          [ bave further authorized and directed the Acting Under Secretary of Defense
  (Comptroller)/Chief Financial Officer to ensure that up to $3.6 billion in unobligated mi litary
  construction funds are available for the purpose of undertaking the specified military
  construction projects. The funds being made available are associated only with defoned military
  construction projects that are not schedu led for award unti l fiscal year 2020 or later and do not
  include any family housing, barracks, or donnitory projects. Furthermore, I have directed the
  Acting Under Secretary of Defense (Comptroller) to prioritize defeJTed military construction
  projects such that, initia ll y, only funds assoc iated with defe1Ted military construction projects
  outside of the U11ited States will be made available to the Depa1tment of the Army. This will



                                                                      I!  1111111111 11111  I II
                                                                        OSD008866-19/CMD011428-19
                                                                  FY19 2808 Administrative Record - 0197
      Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 69 of 101

provide for approximately $1 .8 billion of the requ ired funds. The remaining $1.8 billion
associated with defe1Tecl military construction projects located in tbe United States (including
U.S. territories) will be made avai labJe to the Secretary of the Am1y when it is needed for
obligation. My intent in prioritizing funds in this manner is to provide time to \;<,'Ork ·with you to
detem1ine opportunities to restore funds for these important military construction projects as well
as to work with our allies and pa11ners in improving cost burden sharing for the overseas
construction projects.

       I am sending an identical letter to the other Congressional defense committees.

                                                Sincerely,




Enclosure:
As stated

cc:
The Honorable Jack Reed
Ranking Member




                                                                FY19 2808 Administrative Record - 0198
      Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 70 of 101

                          List of Military Constru ction Projects

Yuma Project 2 ($40M): Rep lacement of one segment of primary pedestrian fencing on t he
Barry M. Goldwater Range sta1ting 2.5 mi les east of Border Monument 198 and extending east
to Border Monument 297, for a total of approximate ly 1.5-2 miles.
Y uma Project 10/27 ($527M): Construction of approximately 3 l miles of a new secondary
pedestrian fence system on the Ba1Ty M. Go ldwater Range.
Yuma P roject 3 ($630M): Replacement of 31 miles of vehicle bani ers with new pedestrian
fencing, beginning approximately 0.4 miles east of the Ban-y M. Goldwater Range and
continuing for approximately 31 miles east through the Cabeza Prieta National Wildl ife Refuge
in Yuma County.
San Diego Project 4 ($67M): Constntction of 1.5 miles of a new primary pedestrian fence
system starting 3.6 miles east of the Otay Mesa Port of Entry (POE), extending east, and
construction of 2 miles of a new secondary pedestrian fence system sta1iing 3.6 miles east of the
Otay Mesa POE, extending east.
Yuma Project 6 ($65M): Constrnction of approximately I mile o f a new primary pedestrian
fence system sta1ting at Andrade POE and extending a half mile west of monument marker 206,
tben resuming east of the Colorado River and extending south one mile; and construction of 2
miles .o f a new secondary pedestrian fence system statting a halfn1i le east of monument marker
208 and extending east to the Colorado River, and then resuming on the east side of the Colorado
river and extending south for approximately one mile.
El Paso Project 2 ($476M): RepJacement of23.5 I miles of vehicle barri ers with new pedestrian
fencing in noncontiguous segments within Hidalgo and Luna Counties, New Mexico.
• The first segment begins approximately 5. 1 miles cast of the New Mexico/ Arizona 8c)l"der ,
    continuing east for 4.55 mi les.
• The second segment begins approximately 3 miles \vest of the Antelope Wells POE to 3
    miles east of the POE for 6.12 miles.
• The third segment begins approximately 20 miles west of the Columbus POE, extending west
   for 12.84 miles.
El Paso Proj ect 8 ($164M): Construction of approximately 6 miles of a new primary pedestrian
fence system in place of ex isting vehicle ban-iers starting 1.5 miles \.vest of monument marker 64
and extending 2 miles east of monument marker 63; and construction of approxim~lte ly 6 mi les
of a ne\,v secondary pedestrian fence system sJa11ing 1.5 miles wesr of monument marker 64 and
extending 2 miles east of monument marker 63.
San Diego Project 11 ($57M): Construction of approximately 3 mil es of a new secondary
pedestrian fence system starting 2 miles west of the Tecate POE and extending to 1.5 miles east
of the Tecate POE.
El Centro Proj ect 5 ($20M): Construction of approximately 1 mile of a ne\.v secondary
pedestrian fence system starting 0.5 mile west of the Calexico West POE, extending I mile easr
of the Calexico West POE.
Laredo Project 7 ($ l ,268M): Construction of approximately 52 miles of a new primary
pedestrian fence system staiting from the Lan~do-Columbia Solidarity POE No11h West for
approximately 52 miles a long the Rio-Grande River.
El Centro Proj ect 9 ($286M): Construction of approximately l 2 miles of a new secondary
pedestrian fence system, sta1ting 1.5 miles west of monument marker 223 and ending at
monument marker 221, and resuming l mile east of the Calexico West POE and extendi·ng east
for 3 miles.
                                                                                     Enclosure
                                                               FY19 2808 Administrative Record - 0199
       Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 71 of 101

                                SECRETARY OF DEFENSE
                                1000 DEFENSE PENTAGON
                               WASH INGTON , D C 2 0301 - 1000




The Honorable Adam Smitb
Chairn1an
Comm ittee on Am1ed Services
U.S. House of Representatives
Washington, DC 20515

Dear Mr. Chairman:

        On February 15, 2019, the President issued a proclamation declaring that a national
emergency exists along the southern border of the United States that requires tbc use of the
armed forces. In order to provide additional authori ty to the Department of Defen c as part of
the Federal Government's response to this national emergency, the Pre idcnt further made
available, in accordance with Section 301 of the National Emergencies Act (50 U.S.C. 1631 ),
the authority provided in Section 2808 of Title I0, U.S. Code.

         Based on analysis and advice from the Chairman of the Joint Chiefs of Staff and input
from the Commander, U.S. Am1y Corps of Engineers. the Department of Homelund Security
(OHS), and the Depattment of the Interior and pursuant to the authority granted to me in
Section 2808. I have determined that 11 mi litary construction projects along the international
border with Mexico, with an c ti mated total cost of S3.6 billion, are necessary to support the
use of the armed forces in connection with the national emergency. These projects wi IJ deter
illegal entry, increase the vanishing time of those illegally crossing the border, and channel
migrants to ports of entry. They will reduce the demand for DoD personnel and assets at rhe
locations where the barriers arc constmcted and allow the redeployment of Do D personnel
and assets to other high-traffi c areas on the border without barriers. In short, these barriers
wi ll allow DoD to provide support to DHS more efficiently and effectively. 1n this respect.
the contemplated construction projects are force multipliers.

        Accordingly, I have authorized and directed the Acting Secretary of the Army to
undertake these 11 projects expeditiously, and, as authori zed by Section 2808. to do so
without regard to any other provision of law that may impede the expeditious construction of
such projects in response to the national emergency. A description of and the estimated cost
for each project. including the cost of any a sociated real estate actions. can be found in the
enclosure.

        l have further authorized and directed the Acting Under Secretary of Defense
(Comptroller)/Cbief Financial Officer to ensure that up to S3.6 billion in unobl igated military
construction funds are available for the purpose of undertaking the specified military
construction projects. The funds being made available are associated onl y witb deferred mil itary
construction projects that are not scheduled for award until fiscal year 2020 or later and do not
include any famil y housing, ban-acks. or dom1itory projects. Furthcnnore, I have directed the
Acting Under Secretary of Defense (Comptroller) to prioritize deferred military construction
projects such that, initially. on ly funds assoc iated with deferTed military construction proj ects
outside of the United States wi ll be made available to the Department of the Army. This will




                                                                FY19 2808 Administrative Record - 0200
      Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 72 of 101

provide for approximately $ 1.8 biJlion of the required funds. The remaining $ 1.8 bi llion
associated with defeITed military construction projects located in the United States (including
U.S. territories) will be made avai lable to the Secretary ofthe Army when it is needed for
obligation. My intent in prioritizing funds in this manner is to provide time to work with you to·
detennine opportunities to restore funds for these important military construction projects as well
as to work with our allies and partners in improving cost burden sharing for the overseas
construction projects.

       1 am sending an identical letter to the other Congressional defense com mittees.

                                              Sincerely,




Enclosure:
As stated

cc:
The Honorable Wi lliam M. "'Mac'' Thornberry
Ran.king Member




                                                              FY19 2808 Administrative Record - 0201
      Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 73 of 101

                          List of Military Construction Projects

Yuma Project 2 ($40M): Replacement of one segment of primary pedestrian fencing on the
Bany M. Goldwater Range sta1'ting 2.5 miles east of Border Monument 198 and extending east
to Border Monument 297. for a total of approximately 1.5-2 miles.
Yuma Project J0/27 ($527M): Construction of approximately 3 l miles of a new secondary
pedestrian fence system on the Ba1Ty M. Goldwater Range.
Yuma Project 3 ($,630M): Replacement of 31 tniles of vehicle ba1Tiers w ith new pedestrian
fencing, beginning approximately 0.4 miles east of the BatTy M. Goldwater Range and
continuing for approximately 31 miles east through the Cabeza Prieta National Wildlife Refuge
in Yuma County.
San Diego Project 4 ($67M): Construction of 1.5 m iles of a new primary pedestrian fence
system starting 3.6 miles east of the Otay Mesa Port of Entry (POE), extending east, and
construction of 2 mi les ofa new secondary pedestrian fence system starting 3.6 miles east of the
Otay Mesa POE, extending east.

Yuma Project 6 ($65M): Construction of approximately I mile of a nc\V primary pedestrian
fence system starting at Andrade POE and extending a halfmile west of monument marker 206.
then resuming east of the Colorado River and extending south one mile; and construction of2
miles of a new secondary pedesttian fence system sta1ting a half mile east of monument marker
208 and extending east to the Colorado River, and then resuming on tbe east side of the Co lorado
river and extending south for approximately one mile.
E.1 Paso Project 2 ($476M): Replacement of 23 .51 miles of vehicle barriers \,Vith new pedestrian
fencing in noncontiguous segments within I Iidalgo and Luna Counties, Ne\.\: Mexico.
• The first segment begins approximately 5. l miles east of the New Mexico/ Arizona Border,
    continuing east for 4.55 miles.
• The second segment begins approxi mately 3 miles west of the Antelope Wells POE to 3
    miles east of the POE for 6.12 miles .
• The third segment begins approximately 20 mil es west of the C9lumbus POE, extending \vest
    for 12.84 miles.

El Paso Project 8 ($164M): Construction of approximately 6 m iles of a new primary pedestrian
fence system in place of existing vehicle barriers starting 1.5 miles \vest of monument marker 64
and extending 2 miles east of monument marker 63; and construction of approx imately 6 mil es
of a new secondary pedestrian fence system starting l .5 miles west of nionument marker 64 and
extending 2 miles east of monument marker 63.
San Diego Project 11 ($57M): Construction of approximately 3 miles of a new secondary
peqestrian fence system sta11ing 2 miles west of the Tecate POE and extending to l .5 mil es east
of the Tecate POE.
El Centro Pr.o ject 5 ($20M): Construction of approximately I mile of a new secondary
pedestrian fence system starting 0.5 mile west of the Calexico West POE. extending l mile east
of the Calexico West POE.
Laredo Project 7 ($ l ,268M): Construction of approximately 52 miles of a new primary
pedestrian fence system sta11ing from the Laredo-Columbia Solidarity POE No11h West for
approximate ly 52 miles along the Rio-Grande River.
El Centro Project 9 ($286M): Construction of approximately 12 miles of a new secondary
pedestrian fence system, sta11ing 1.5 miles west of monument marker 223 and ending at
monument marker 221, and resuming 1 mile east ofthe Calexico West POE and extending cast
for 3 miles .
                                                                                        Enclosure
                                                              FY19 2808 Administrative Record - 0202
       Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 74 of 101

                                SECRETARY OF DEFENSE
                                 1000 DEFENSE PENTAGON
                                WASHINGTON , D C 20301-1000




The Honorable Richard C. Shelby
Chaim,an
Committee on Appropriations
United States Senate
Washington, DC 20510

Dear Mr. Chairman:

        On February 15, 2019, tbe President issued a proclamation declaring that a national
emergency exists along the southern border of the United States that requires the use of the
am1ed forces. In order to provide additional authority to the Department of Defense as part of
the Federal Government's response to this national emergency, the President fu11her made
available, in accordance with Section 30 I of the Nationa l Emergencies Act (50 U.S.C. 1631 ),
the authority provided in Section 2808 of Title I0. U.S. Code.

         Based on analysis and advice from tbe Chairman of the Joint Chiefs of Staff and input
from the Commander, U.S. Army Corps of Engineers, the Department of Homeland Security
(OHS), and the Department of the Interior and pursuant to the authority granted to me in
Section 2808, I have detem1ined that 11 military construction projects along the international
border with Mexico, with an estimated total cost of $3.6 bill ion, are necessary to support the
use of the am1ed forces in connection with the national emergency. These projects will deter
illegal entry, increase the vanishing time of those illegally crossing the border, and channel
migrants to ports of entry. They wi ll reduce the demand for DoD personnel and assets at the
locations where the barriers are constructed and allow the redeployment of DoD personne l
and assets to other bigh-traffic areas on the border without barriers. Tn short, these baiTiers
wi ll allow DoD to provide support to OHS more efficiently and effectively. In this respect,
the contemplated construction projects are force multipliers.

        Accordingly, I have authorized and directed the Acting Secretary of the Army to
unde11ake these I I projects exped itiously, and, as authorized by Section 2808. to do so
without regard to any other provision of law that may impede the expeditious construction of
such projects i.n response to the national emergency. A description of and the estimated cost
for each project, including the cost of any associated real estate actions. can be found in the
enclosure.

        I have further authorized and directed the Acting Under Secretary of Defense
(Comptroll er)/Chief Financial Officer to ensure that up to $3.6 billion in unobligated military
construction funds are available for the purpose of undertaking the specified rnil ita:ry
construction projects. The funds being made available are associated only with deferred military
construction projects that are not scheduled for award until fiscal year 2020 or later and do not
include any fam il y housing, barracks, or do1mitory projects. Fu11her111·ore, I have directed the
Acting Under Secretary of Defense (Comptroller) to prioritize defened military construction
projects such that, initially, on ly funds associated with defe1Ted military construction projects
outside of the United States wi ll be made available to the Department of the Army. This will




                                                               FY19 2808 Administrative Record - 0203
      Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 75 of 101

provide fo r approximately $1.8 billion of the required funds. The remaining $ 1.8 billion
associated w ith defem~d military constructio n proj ects located in the United Srntes ( including
U.S. teITitories) w ill be made available to the Secretary o f the Anny when it is needed for
obligation. My inte nt i11 prioritizing funds ifl this manner is to provide time to work w ith you 'to
dete1111ine opportunities to restore funds for these impqrtant mllitary const111ction projects as well
as to work w ith our allies and partne rs in improving cost burden s haring for the overseas
construction projects.

       I am sending an identical letter to the other Congressional defense committees.

                                                Sincerely,




Enclosure:
As stated

cc:
The Honorable Patrick J. Leahy
Vice Chainnan




                                                                FY19 2808 Administrative Record - 0204
       Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 76 of 101


                          List of Military Construction Projects

Yuma Project 2 ($40M): Replacement of one segment of primary pedestrian fencing on the
Barry M. Goldwater Range starting 2 .5 mi les east of Border Monument I 98 and extending east
to Border Monument 297 , for a total of approx imately l.5-2 miles.
Yuma Project 10/27 ($527M): Construction of approximately 31 mi les of a new secondary
pedestrian fence system on the Bany M. Goldwater Range.
Yuma Project 3 ($630M): Replacement of 3 I miles of vehicle batTicrs with new pedestrian
fencing, beginning approximately 0.4 miles east of the Barry M . Goldwater Range and
continuing for approximately 3 1 miles east through the Cabeza Prieta National Wildl ife Refuge
in Yuma Comity.
San Diego Project 4 ($67M): Construction of 1.5 miles of a new primary pedestrian fence
system starting 3.6 miles east of the Otay Mesa Port ofEntry (POE), extending east, and
construction of 2 m iles of a new secondary pedestrian fence system starting 3.6 miles east of the
Otay M esa POE, extend ing east.
Yuma Project 6 ($65M): Construction of approximately I mile of a new primary pedestrian
fence system starting at Andrade POE and extending a half mile ,vest of monument marker 206.
then resuming east of the Colorado River and extend ing south one mile; and construction of 2
mil es of a new secondary pedestrian fence system stat1ing a lialf mile east of monument marker
208 and -extending east to the Colorado River, and then resuming on the cast side of the Colorado
river and extending south for approximately one mile.
El Paso Project 2 ($476M): Replacement of 23.51 mi les of vehicl e barriers with new pedestrian
fencing in noncontiguous segments within Hidalgo and Luna Counties. New Mexico.
• The first segment begins approximately 5.1 miles east of the New Mex ico/Arizona Border.
   continuing east for 4.55 miles.
• The second segment begins approxi mately 3 miles west of tbe Antelope Wells POE to 3
   m iles east of the POE for 6. 12 miles.
• The third segment begins approx imately 20 miles west of the Columbus PO E, extending west
   for l2.84 miles.
El Paso Project 8 (S 164M): Construction of approximately 6 miles of a new primary pedestrian
fence system in place of existing vehicle baniers starting 1.5 miles west of monument marker 64
and extending 2 miles east of monument marker 63; and constructi on of approximateJy 6 miles
of a new secondary pedest1ian fence system staning 1.5 miles west of monument marker 64 and
extending 2 miles east of monument marker 63.
San Diego Project 11 ($57M): Construction of approximately 3 miles of a new secondary
p edesttian fence system starting 2 miles west of the Tecate POE and extending to l.5 mil es east
of the T ecate POE.
El Centro Project 5 ($20M): Construction of approximately l mile of a new secondary
pedestrian fence system startin,g 0.5 mile west of the Calex ico West PO E, extending I mile east
of the Calexico West POE.
Laredo Project 7 ($ l.268M): Construction of approximately 52 miles of a new primary
pedestrian fence system sta11ing from the Laredo-Columbia Solidar ity POE No11b West for
approximately 52 miles along the Rio.-Grande Ri ver.
El Centro Project 9 ($286M): Construction of approximately 12 miles of a new secondary
pedestrian fence system, starting 1.5 miles west of mon ument marker 223 and ending at
monument marker 221 , and resuming I mile east of the Calexico West POE and extending east
for 3 miles.
                                                                                     Enclosure
                                                               FY19 2808 Administrative Record - 0205
      Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 77 of 101

                                  SECRETARY OF DEFENSE
                                  1000 DEFENSE PENTAGON
                                 WA SHINGTON , DC 20301-1000




The Honorable Nita M. Lowey
Chairwoman
Comm ittee on Appropriations
U.S. House of Representatives
Washington, DC 20515

Dear Madam Chairwoman:

        On February 15, 20 19, the President issued a proclamation declaring that a national
emergency exists along the sou them border of the United States that requires the use of the
armed forces. 1n order to provide additional authority to the Department of Defei1se as part of
the Federal Government's response to this national emergency, the President fu11her made
availab le, in accordance w ith Section 30 l of the National Emergencies Act (50 U .S.C. 163 I ),
the authority provided in Section 2808 of Title I 0, U.S. Code.

         Based on analysis and advice from the Chainnan of the Joint Ch iefs of Staff and input
from the Commander, U.S. ArnJy Corps of Engineers. the Department of Homeland Security
(DHS), and the Department of the Jnterior and pursuant to the authority granted to me in
Section 2808, r have determ ined that 11 military construction projects along the international
border w ith Mexico, with an estimated total cosr of$3.6 bil lion, are necessary to support the
use of the arn1ed forces in connection with the national emergency. These projects w ill deter
illegal entry, increase the vanishing time of those illegal ly crossing the border, and channel
migrants to po1ts of entry. They w ill reduce the demand for DoD personne l and assets at tl1e
locations w here the barriers are constructed and allow the redeployment of DoD personnel
and assets to other high-traffic areas on the border without batTiers. Ln short, tl1ese ba1Tiers
will allow Do D to provide support to OHS more effi ciently and effectively. In this respect,
the contemplated construction projects are force multip liers.

        Accordingly, I have authorized and directed the Acting Secretary of the Army to
undertake these ] l projects expeditious ly, and, as authorized by Section 2808, to do so
without regard to any other provision of law that may impede the expeditious construction of
such projects in response to the national emergency. A desc1iption of and the estimated cost
for each project, including the cost of any associated real estate actions, can be found in tbe
enclosure.

         I have further authorized and directed the Acti ng Under Secretary of Defense
(Comptroller)/Chief Financial Officer to ensure that up to $3.6 billion in unobligatcd m il itary
construction funds are availab le for tl1e purpose of undettaking the specified military
constniction projects. The funds being made available are associated on ly w ith defened miUtary
construction projects that are not scheduled for award until fiscal year 2020 or later and do not
inc lude any family housing, ban-acks, or dormitory projects. Fu11hermore, I have directed the
Acting Under Secretary of Defense (Comptroller) to prioritize deferred military construction
projects such that, initial ly, on l.y funds associated w ith defen-ed military construction projects
outside of the United States w ill be made available to the Department of the Army. Tbis will




                                                                FY19 2808 Administrative Record - 0206
     Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 78 of 101

provide for approximate ly $ 1.8 billion of the required funds. The rcmaining$1.8 billion
associated with defened military construction projects located in the United States (including
U.S. territories) w ill be made available to the Secretary of the Anny when it is needed for
obligation. My intent in prioritizing funds in this 1nanner is to provide time to work with you to
determine opportunities to restore funds for these important military construction projects as we ll
as to work with our allies and partners in improving cost burden shaiing for the overseas
construction proj ects.

       1 am sending an identical letter to the other Congressional defense committees.

                                               Sincerely,




Enclosure:
As stated

cc:
The l fonorable Kay Granger
Ranking Member




                                                              FY19 2808 Administrative Record - 0207
     Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 79 of 101


                          List of l\1ilitary Construction Projects

 Yuma Project 2 ($40M): Replacement of one segment of primary pedestrian fencing on the
 Barry M. Goldwater Range starting 2.5 miles east of Border Monument 198 and extending cast
 to Border Monument 297, for a total of approximately 1.5-2 miles.
Yuma Project l0/27 ($527M): Construction of approximateJy 31 miles of a new secondary
pedestrian fence system on the BaITy M. Goldwater Range.
Yuma Project 3 ($630M): Replacement of 31 mi les of vehicle barrier~ with nc\v pedestrian
fencing, beginning approximate ly 0.4 miles east of the Baffy M. Goldwater Range and
continuing for approximately 31 mil.es east through the Cabeza Prieta National Wildlife Refuge
in Yuma County.
San Diego Project 4 ($67M): Construction of 1.5 miles of a new primary pedestrian fence
system statting 3.6 mnes cast oftbe Otay Mesa Pott of Entry (POE), extending_east, and
construction of 2 mi les of a new secondary pedestrian fence system starting 3.6 mi les east of the
Otay Mesa POE, extei1ding east.
Yuma Project 6 ($65M): Construction of approximately I mile of a new primary pedesttian
fence system staiiing at Andrade POE and extending a half mile west of monument marker 206,
then resuming east of the Colorado River and extending south one mi le; and construction of 2
miles of a new secondary pedestrian fence system starting a half mile east of monument marker
208 and extending east to the Colorado River, and then resuming on the cast side of the Colorado
river and extending south for approximately one mile.
El Paso Project 2 ($476M): Replacement of23.5 I miles of vehicle barriers with new pedestrian
fencing in noncontiguous segments within Hidalgo and Luna Counties, New Mexico.
• The first segment begins approximately 5.1 mi les east of the New Mexico/Arizona Border,
   continuing east for 4.55 miles.
• The second segment begins approximate ly 3 mi les west of the Antelope \Veils POE to 3
   mi Jes east of tbe POE for 6. 12 miles.
• The third segment begins approximately 20 miles west of the Columbus POE, extending west
   for 12.84 mi les.
El Paso Project 8 ($L64M): Construction ofapproxirnately 6 miles of a new primary pedestrian
fence system in place of existing vehic le ba1Tiers staiting 1.5 miles west of monument marker 64
and extending 2 miles east of monument marker 63; and construction of approximately 6 miles
of a new secondary pedestrian fence system staning 1.5 miles west of monument marker 64 and
extending 2 miles east of monument marker 63.
San Diego Project 11 ($57M): Construction of approximately 3 miles of a new secondary
pedestrian fence system sta11ing 2 mi les west of the Tecatc POE and extending to 1.5 miles east
of the Tecate POE.
El Centro Project 5 ($20M): Construction of approximately I mile of a new secondary
pedestrian fence system starting 0.5 mile west of the Calexico West POE, extend ing I mile east
of the Calexico West POE.
Laredo Project 7 ($ l ,268M) : Constrnction of approximately 52 miles of a new primary
pedestiian fence system starting from the Laredo-Columbia Solidarity POE North West for
approximately 52 miles along the Rio-Grande River.
El Centro Project 9 ($286M): Construction of approxit'nately 12 miles of a new secondary
pedestrian fence system, starting I .5 mi les west of monument marker 223 and end ing at
monument marker 221 , and resuming I mile east ofthe Calexico West POE and extending east'
for 3 miles.
                                                                                       Enclosure
                                                             FY19 2808 Administrative Record - 0208
Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 80 of 101




                             C



                                          FY19 2808 Administrative Record - 0209
       Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 81 of 101

                                SECRETARY OF DEFENSE
                                1000 OE:FEN SE PENTAG ON
                               WASHINGTON , DC 20301 - 1000




The Honorable Kevin McA leenan
Acting Secretary of I lomeland Security
Washington. DC 20528

Dear Mr. Secretary:

       The Department or Defense appreciates that the Depanme nt of Homeland Securi ty
(OHS) confronts a continuing crisis at the southern border. On February 15, 20 19. the President
declared that a national emergency exists at the southern border that requires the use of the
nrmed forces. making avai lable certain emergency a uthorities. including 10 U . . C. § :2 808.

       Sect ion 2808 provides that. in the event of a declaration by the President of a national
emergency requiring the use of the anned forces. ··1hc Secretary of Defense. without regard to
any other provi sion of law, may undertake military construction projects, and may authorize the
 ccrctarics of Lhc military departments to undertake military construction projects. not othernise
aurhorized by law that are necessary to support such use of the armed forces.··

       Based on analysis and advice from the Chairman or the Joint C hiefs of Staff and input
from the Commander. U.S. Army Corps of Engineers. the Department of Homeland Security
(OHS), and the Department of the Interior and pursuant to the authority granted Lo me in
Section 2808. r have determined that 11 military construction projects along th~ international
border with Mexico. with an estimated total cost of $3.6 billion. are necessary Lo s upport the
use of the armed fo rces in connection with the national emergency. These projects \\ill deter
illegal entry, increase the vanishing time of those iJlegally c rossing the border, and channel
migrants to ports of entry. They wi ll reduce the demand for DoD personnel and assets at the
locations where the barriers are constructed and al low the redeployment of DoD personnel
and assets to other high-traffic areas on the border without barriers. In short. these barriers
will allow DoD to provide suppon to DI IS more efficiently and c flecti vcly. In this respect,
the contemplated construction projects are force multipliers.

        I therefore have authorized and directed the /\cling Secretary of the Army to undertake
expeditiously the border barrier military construction projects specified in the enclosure and. as
authorized by Section 2808, to do so without regard to any other provision of law that could
impede such expeditious construction in response to the national emergency. The Secretary of
the Anny will immediately apply for and accept administrative jurisdiction of real property from
other Federal departments and agencies, including OHS and DO I. and acquire non-Federal real
property necessary to undertake the specified mi litary construction projects.

       I have directed the Acting Secretary of the Army to immediately proceed to construct 33
miles of border barri er on the Barry M. Goldwater Range (BMGR), identified as Yuma 10/27
and Yuma 2. to the extent the land is already under the jurisdiction of the Secretary or the Navy.
The Acting Secretary of the Amw will proceed with construction of the remainjng projects as



                                                                                    ~
                                                                     111111111111 !mini 1111
                                                                       OSD008866-19/CMD011429-1 9

                                                               FY19 2808 Administrative Record - 0210
       Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 82 of 101



soon as the requisite land is under the administrative jurisdiction of the Department of the Army
and reflected in its records as a military installation .

        The Acting Secretary of the Army and the Commander. U.S. Army Corps of Engineers,
are authorized to coordinate directly with the Department of Homeland Security. Department of
the Interior, and Department of Justice, including any of their components. on any matters
required to execute these proj ects.

                                                 Sincerely.


                                       ,i;.d1. -1.0---
Enclosure:
As stated




                                                              FY19 2808 Administrative Record - 0211
      Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 83 of 101


                         List of Military Construction Projects
Yuma Project 2 ($40M): Replacement of one segment of primary pedestrian fencing on the
Barry M. Goldwater Range starting 2.5 miles east of Border Monument 198 and extending east
to Border Monument 197, for a total of approximately 1.5-2 miles.
Yuma Project 10/27 ($527M): Construction of approximately 31 miles of a new secondary
pedestrian fence system on the Barry M. Goldwater Range.
Yuma Project 3 ($630M): Replacement of 31 miles of vehicle barriers with new pedestrian
fencing, beginning approximately 0.4 miles east of the Barry M. Goldwater Range and
continuing for approximately 31 miles east through the Cabeza Prieta National Wi ldlife Refuge
in Yuma County.
San Diego Project 4 ($67M): Construction of 1.5 miles of a new primary pedestrian fence
system starting 3.6 miles east of the Otay Mesa Port of Entry (POE), extending east. and
construction of2 miles of a new secondary pedestrian fence system starting 3.6 miles east of the
Otay Mesa POE, extending east.
Yuma P roject 6 ($65M): Construction of approximately 1 mile of a new primary pedestrian
fence system starting at Andrade POE and extending a half mile west of monument marker 206,
then resuming east of the Colorado River and extending south one mile; and construction of 2
miles of a new secondary pedestrian fence system starting a half mile east of monument marker
208 and extending east to the Colorado River, and then resuming on the east side of the Colorado
river and extending south for approximately one mile.
El Paso Project 2 ($476M): Replacement of23.51 miles of vehicle barriers with new pedestrian
fencing in noncontiguous segments within Hidalgo and Luna Counties, New Mexico.
• The first segment begins approximately 5. 1 miles east of the New Mexico/Arizona Border.
   continuing east for 4.55 miles.
• The second segment begins approximately 3 miles west of the Antelope Wells POE to 3
    miles east of the POE for 6.12 miles.
• The third segment begins approximately 20 miles west of the Columbus POE. extending west
    for 12.84 mi les.
El Paso P roject 8 ($ l 64M): Construction of approximate1y 6 miles of a new primary pedestrian
fence system in place of existing vehicle barriers starting 1.5 miles west of monument marker 64
and extending 2 miles east of monument marker 63; and construction of approximately 6 miles
of a new secondary pedestrian fence system starting 1.5 miles west of monument marker 64 and
extending 2 miles east of monwnent marker 63.
San Diego Project 11 ($57M): Construction of approximately 3 miles of a new secondary
pedestrian fence system starting 2 miles west of the Tecate POE and extending to 1.5 miles east
of the Tecate POE.
El Centro Project 5 ($20M): Construction of approximately I mile of a new secondary
pedestrian fence system starting 0.5 mile west of the Calexico West POE. extending I mile east
of the Calexico West POE.
Laredo Project 7 ($1 ,268M): Construction of approximately 52 miles of a new primary
pedestrian fence system starting from the Laredo-Columbia Solidarity POE North West for
approximately 52 miles along the Rio-Grande River.
El Centro Project 9 ($286M): Construction of approximately 12 miles of a new secondary
pedestrian fence system, starting 1.5 miles west of monument marker 223 and ending at
monument marker 221, and resuming 1 mile east of the Calexico West POE and extending east
for 3 miles.

                                                                                       Enclosure
                                                             FY19 2808 Administrative Record - 0212
Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 84 of 101




                            D



                                          FY19 2808 Administrative Record - 0213
       Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 85 of 101

                                 SECRETARY OF DEFENSE
                                 1000 DEFENSE PEN TAGON
                                WASHIN GTON, D C 2 0 30 1- 1000




The Honorable David Bernhardt
Secretary of the Interior
Washington. DC 20240

Dear Mr. Secretary:

        On February 15, 20 I 9. the President declared that a national emergency exists at the
southern border that requires the use of the armed forces, making available certain emergency
authorities, including 10 U.S.C. § 2808.

       Section 2808 provides that. in the event of a declaration by the President of a national
emergency requiring the use of the armed forces, ..the Secretary of Defense, without regard to
any other provision oflaw, may undertake military construction projects, and may authorize the
Secretaries of the Military Depai1ments to undertake military construction projects. not otherwise
authorized by I.aw that are necessary to support such use of the armed forces:·

         Based on analysis and advice from the Chairman of the Joint Chiefs of Staff and input
from the Commander. U.S . Anny Corps of Engineers. the Department of Homeland Security
(OHS). and the Department of the Interior and pursuant to the authority granted to me in
Section 2808, J have determined that 11 military construction projects along the international
border with Mexico, with an estimated total cost of $3.6 billion. are necessary to support the
use of the armed forces in connection with the national emergency. These projects will deter
illegal entry. increase the vanishing time of those illegally crossing the border. and channel
migrants to ports of entry. They will reduce the demand for DoD personnel and assets at the
locations where the barriers are constructed and allow the redeployment of DoD personnel
and assets to other high-traffic areas on the border without barriers. In short, these baniers
will allow DoD to provide support to OHS more efficiently and effectively. In this respect,
the contemplated construction projects are force multipliers.

        I therefore authorized and directed the Acting Secretary of the Army to undertake
expeditiously the border barrier military construction projects specified in the enclosure,
including the acquisition of lands and transfer of administrative jurisdiction. as authorized by
section 2808, and to do so without regard to any other provision of law that could impede the
expeditious construction of such projects i.n response to the national emergency. Section 2808
provides the Department with the legal authority required to acquire the land necessary to
undertake the military construction projects that r have determined are necessary to support the
use of the armed forces in connection with the February 15, '.2019 declaration of national
emergency.

       Several of these 11 border barrier military construction projects have portions that are on
two types of Federal land: public domain lands governed by section 204 of the Federal Land



                                                                      OSD008866-19/CMD011431-19




                                                               FY19 2808 Administrative Record - 0214
      Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 86 of 101

Policy and Management Act (title 43. U.S. Code, section 1714) and Federal property governed
by the Federal Property and Administrative Services Act (40 U.S .C. 571 , et seq.) . T he USACE
has been working with the DOI and its agencies to describe in suffici ent detail the land needed
for these proj ects (and the appropriate transfer method) so that the Department of the Army may
expeditiously obtain administrative jurisdiction over such lands and reflect the lands in its
records as a military installation.

        Utili zing the authority provided to the Secretary of Defense in section 2808 t o undertake,
w ithout regard to any other prov is ion of law, military construction projects necessary to support
the use of the armed forces in connection w ith the national emergency, I have directed the Acting
Secretary of the Army to request from DOI emergency withdrawal of all public lands required
for these projects from al I public land laws and transfer of administrative jurisd iction of such
lands to the Secretary of the Army. l have further directed the Acting Secretary of the Army,
with respect to property governed by the Federal Prope11y a nd Administrati ve Services Act, to
request that the Federal land hold ing agency, through the General Services Administration,
expeditiously and without charge transfer administrative jurisdiction over s uch lands to the
Acting Secretary of the Army.

       My points of contact arc Kenneth Ra puano. Assistant Secretary of Defense for Home land
Defense and Global Security, and Lieutenant General Todd Semonite, Commander, U.S. Army
Corps of Engineers.

                                                    Sincerely,




Enclosure:
As s tated




                                                2




                                                                 FY19 2808 Administrative Record - 0215
Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 87 of 101




                             E


                                          FY19 2808 Administrative Record - 0216
       Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 88 of 101


                         List of Military Construction Projects
Yuma Project 2 ($40M): Replacement of one segment of primary pedestrian fencing on the
Barry M. Goldwater Range starting 2.5 miles east of Border Monument 198 and extending east
to Border Monument 297, for a total of approximately 1.5-2 m iles.
Yuma Project 10/27 ($527M): Construction of approximately 31 miles of a new secondary
pedestrian fence system on the Barry M. Goldwater Range.
Yuma Project 3 ($630M): Replacement of3 1 miles of vehicle barriers with new pedestrian
fencing, beginning approximately 0.4 miles east of the Barry M. Goldwater Range and
continuing for approximately 31 miles east through the Cabeza Prieta National Wildlife Refuge
in Yuma County.
Sao Diego Project 4 ($67M): Construction of 1.5 miles of a new primary pedestrian fence
system starting 3 .6 miles east of the Otay Mesa Port of Entry (POE). extending east, and
construction of2 miles of a new secondary pedestr.ian fence system starting 3.6 miles east of the
Otay Mesa POE, extending east.
Yuma Project 6 ($65M): Construction of approximately 1 mjle of a new primary pedestrian
fence system starting at Andrade POE and extending a half mile west of monument marker 206,
then resuming east of the Colorado River and extending south one mile; and construction of 2
miles of a new secondary pedestrian fence system starting a balf mile east of monument marker
208 and extending east to the Colorado River, and then resuming on the east side of the Colorado
river and extending south for approximately one mile.
El Paso Project 2 ($4 76M): Replacement of 23.51 mjles of vehicle barriers with new pedestrian
fencing in noncontiguous segments within Hidalgo and Luna Counties, New Mexico.
• The first segment begins approximate ly 5.1 miles east of the New Mexico/Arizona Border.
   continuing east for 4.55 miles.
• The second segment begins approximately 3 miles west of the Antelope Wells POE to 3
   miles east of the POE for 6.1 2 miles.
• The third segment begins approximately 20 miles west of the Columbus POE, extending west
    for 12.84 miles.
El Paso Project 8 ($ I 64M): Construction of approximately 6 miles of a new primary pedestrian
fence system in place of existing vehicle barriers starting 1.5 miles west of monument marker 64
and extending 2 miles east of monument marker 63: and construction of approximately 6 miles
of a new secondary pedestrian fence system starting 1.5 miles west of monument marker 64 and
extending 2 miles east of monument marker 63.
Sao Diego Project 11 ($57M): Construction of approximately 3 miles of a new secondary
pedestrian fence system s tarting 2 miles west of the Tecate POE and extending to 1.5 miles east
of the Tecate POE.
El Centro Project 5 ($20M): Construction of approximately I mile of a new secondary
pedestrian fence system starting 0.5 mile west of the Calexico West POE, extending I mile east
o f the Calexico West POE.
Laredo Project 7 ($ I .268M) : Construction of approximately 52 miles of a new primary
pedestrian fence system starting from the Laredo-Columbia Solidarity POE North West for
approximately 52 miles along the Rio-Grande R iver.
El Centro Project 9 ($286M): Construction of approximately 12 miles of a new secondary
pedestrian fence system, starting 1.5 miles west of monument marker 223 and ending at
monument marker 22 1, and resuming 1 mile east of the Calexico West POE and extending east
for 3 miles.

                                                                                        Enclos ure
                                                              FY19 2808 Administrative Record - 0217
Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 89 of 101




                             F



                                          FY19 2808 Administrative Record - 0218
Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 90 of 101



      DECLARING A HATIONlU. EMERGENCY CONCERNING THB SOUTBKRN BORDER
                             011' THB ONITED STA'l'BS



             BY TBB PRBSIDBNT OF THB O!lITED STATBS OF AMERICA

                                A PROCLAMATION


         The current situation a.t the southern         bol;de.r   presents

    a border security and humanitari an crisis t.bat threatens

    core national security interests and constitutes a national

    emergency .   The south.em border is a major entry point for

    crim.i.na.ls , gang members, and illicit narcotics.        nae   problem

    of large-scale unlawful migration through the southern border

    is long- standing, and de&pite the executive branch's exercise

   of existing statutory authorities, tb.e situation bas worsened

   in certain respects in recent yea.rs.       :rn particular, recent

   years have seen sbarp increases in the number of family units

   entering and seeking entry to the tJnited States and an inability

   to provide detention space for many of these a1ie:os while their

   removal proceedings are pending.       It not detained, such aliens

   are often released into the country and are often d.1.ffic:ult to

   remove from the United States because they fail to 'appear tor

   hearings, do not comply with orders of removal., or are otherwise

   difficult to locate .    In response to the directive in my

   April,, 2018, memorandum and subsequent requests for support

   by the Secretary of Homeland Security, the Department of Defenae

   bas provided support and resources to the Department of Homeland.

   Security a.t tb.e southern border.    Because of the gravity of the

   current emergency situation, it ia necessary for the Armed

   Forces to provide additioual. suppo.r t to address the crisis.

        NOW, TBBRBPORB, J:, DONALD J. TRUMP, by tbe authortty vested

   in me by the Constitution and the laws of the United States

   of .America, inclwlillg sect.i ons 201 alld 301 of the lfa.tional

   Kmergencies Act (50 U.S.C. 1601. et seq. ), hereby declare that




                                                           FY19 2808 Administrative Record - 0219
Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 91 of 101



                                       2

    a national emergency exists at the southern border of tbe

    united States, and that section 12302 of title 10, Onited States

    Code, i• invoked and ma.de available, according to its terms, to

    the Secretaries of the mil.itary department& concerned, sWJject

   to the direction of the Secretary of Defense 'in the case of

   the secretaries of the Army, Ravy,      and.   Air Poree.   To provide

   additio.cal authority to the Department of Defense to support the

   Federal. Gov~t•s respoll9e to the emergency at the southern

   border, I hereby declare that this eme.r gency requires use of

   the Armed POTces and, in accordance with section 301 of the

   Nationa.l Bmergencies Act (50 U.S.C. 1631), that the construction

   authority provided in section 2808 of title 10, OD.ited States

   Code, is invoked and made available, according to its te.roaa; to

   the Secretary of Defl!DSe and, at the discretion of the Secretary

   of Defense, to the Secretaries of the nlilitary departments.

   I hereby direc_t as follows:

        Section!·     The Secretary of Defenee, or" the Secretary of

   each relevant military department, as appropriate and consistent

   with applicable law, shall order as lllilIIY units or 118111bers of the

   Ready R.eser:ve to active duty as the Secretary concerned, in the

   Secretary's discretion, determines to be appropria.te to assist

   and support the activities of tbe secretary of Homeland. Security

   at the southern border.

        Sec. 2.   '1be ·Secretary of Defense, the Secretary of the

   Interior, the Secretary of llallleland. Security, and, subject to

   the diecretion of the Secretary of Defenee, the Secret&ries of

   the military departmenta , aball take a11 appropriate actiODB,

   consistent with applicable law, to use or IIUppOrt the use of

   the authorities herein invoked, including, if necessary, the

   transfer and acceptance of juriad.iction over border lands.




                                                         FY19 2808 Administrative Record - 0220
    Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 92 of 101
•


                                           3


             Sec . 1-   Thia proclamation is not intended to, and does

        not, create any right or benefi t , substantive or procedural ,

        en£orceable at law or .in equity by azq party again.at the

        O'ilited States, its departments, agencies, or entities , its
        off~cers, employees , or agent s , or any other person.

             IN WITNESS WHBRBOF, I have hereunto set my hand this

        fifteenth day of February, in the year of our Loxd

        two thouaand nineteen, and of the :Independence of the

        u.nited States of Allleric:a tbe two hundred and forty-third .




                                                         FY19 2808 Administrative Record - 0221
I.   Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 93 of 101




                                 H



                                               FY19 2808 Administrative Record - 0225
        Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 94 of 101

                              TAB H - Necessity of Border Barriers
                               Summary of Supporting Analysis


•   This document summarizes analysis provided by the Chairman or'the Joint Chiefs of Staff
    (CJCS) and the Department of Homeland Security (OHS) and provides further context from
    the Office of the Under Secretary of Defense for Policy supporting a decision to undertake
    the eleven specified military construction projects pursuant to 10 U .S.C. § 2808.
•   Section 2808 authorizes the Secretary of Defense to undertake military construction projects
    that are necessary to support the.use of the anned forces in connection with a declaration of
    national emergency requiring use of the armed forces. A description of Section 2808' s
    requirements can be found at Tab G.
•   Since April 4, 2018, there have been 29 requests for assistance from the Department of
    Homeland Security (OHS) for DoD support at the southern border, and DoD currently has
    approximately 5,540 personnel supporting OHS 's border security mission. The number of
    migrant apprehensions by U.S. Border Patrol for Fiscal Year (FY) 2019 through July 2019
    (760,370) has already exceeded the total number of apprehensions in FY 2018 (396,579) and
    FY 2017 (303,916).
    -   Customs and Border Protection (CBP) expects another 100,000 apprehensions in August
        2019.
•   The high number of monthly apprehensions places a considerable strain on CBP detention
    facilities and personnel. Approximately 40 percent of U.S. Border Patrol (USBP) agents are
    assigned to processing and detention duties during every 8-hour shift, with another 54
    percent of agents performing other administrative duties and training or operating in an off-
    duty status. This leaves approximately 6 percent of USBP personnel for operations and
    patrols across the entire 1,954-mile southern border - or approximately 330 agents for each
    8-hour shift.
•   The USBP' s role in CBP ' s border security mission is to gain, maintain, and expand
    operational control of the U.S. border between ports of entry. According to OHS, operational
    control between ports of entry is achieved by establishing situational awareness of the border
    area, developing the capability to impede and deny illegal entry, and effectively delivering an
    appropriate law enforcement response and resolution to illicit activity.
•   According to OHS, each DoD person deployed in support of OHS "frees up" a CBP agent to
    be employed in a direct law enforcement capacity in areas of heavy cross-border activity. As
    such, DoD deployments in support ofDHS at the southern border have primarily been
    oriented towards support roles that relieve OHS personnel of non-law enforcement duties
    (e.g., logistics, planning, and intelligence analysis) or that provide monitoring and detection
    support (i.e., operating mobile surveillance camera units or providing aerial reconnaissance).
•   Physical barriers like pedestrian fencing are the primary means by which OHS has sought to
    deter, contain, channel, or interdict illicit activity. OHS has identified 12 capabilities required
    to achieve operational control of the southern border and has ranked impeding and denying
    unlawful entryt..E_rovided primarily by artificial barriers, as the most important of these
    critical ca abilities.
    -   As noted in the CJCS assessment, a 2007 Congressional Research Service Report
        determined that fencing or a wall is critical to the detection and identification of illegal
        entry, particularly in urban areas.

                                                   1

                                                                 FY19 2808 Administrative Record - 0226
        Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 95 of 101

        Barriers are the capability most frequently identified by CBP field commanders as
        necessary to establish operational control at the border.
    -   For example, OHS has opined that physical barriers prevent incursions into the
        communities, businesses, and other sensitive areas proximate to the border; reduce the
        enforcement footprint and compress USBP operations; increase vanishing times or
        eliminate "quick" vanishing times (i.e., the time it takes for illegal border crossers to
        disappear into the surrounding environment·and evade apprehension); and provide a force
        multiplier effect by increasing the efficacy and efficiency of OoO resources.
•   There is historical evidence tending to show that physical barriers have been effective along
    the southern border.
    -   In 1992, the San Diego Sector was the epicenter of illegal immigration and narcotics
        trafficking. During Operation Gatekeeper, DoD provided personnel and technology and
        constructed roads and barriers. By 2010, apprehensions were down 88 percent in the
        Sector. By 2015, apprehensions were down 95 percent from 1992 levels.
        In 1993, asimilar strategy was employed by DoO as part of Operation Hold the Line in
        the El Paso Sector. By 2015, apprehensions were down 95 percent from 1993
        apprehension levels.
•   OHS states that "the border barrier projects that OHS recommends that DoD undertake
    pursuant to 10 U.S.C. § 2808 will fundamentally change the border dynamic, give a distinct
    and enduring advantage to USBP as a force multiplier, and provide agents capabilities to
    respond more quickly to illicit activities."
        Moreover, OHS finds that the construction of border barriers will "likely reduce DHS's
        reliance on DoO for force protection, surveillance support, engineering support, air
        support, logistical support, and strategic communications assistance."
Recommendations of the CJCS
•   Building on the above analysis, the CJCS analyzed the construction projects proposed by
    OHS for construction under 10 U.S.C. 284 and Section 2808 in order to determine which
    projects could best support use of the armed forces in addressing the national emergency at
    the southern border. The CJCS analysis identified and considered four key factors: DHS ' s
    prioritization of projects, current migrant flows as measured by monthly apprehensions in
    each CBP sector, current deployment of military personnel and support missions by CBP
    sector, and the type ofland (Fed.era! or private) upon which the proposed projects are
    expected to be undertaken.
    -   The type ofland was considered because, at the time of the CJCS analysis, the
        understanding was that construction could begin more quickly on Federal land than on
        private land. A delay in constructing border barriers could adversely affect the
        government's ability to re-prioritize OoD support and concentrate CBP resources.
    -   The CJCS assessment, however, was developed prior to notice from OHS that it lacked
        the authority to transfer administrative jurisdiction of the necessary"lands and subsequent
        consultation with the Department of the Interior (DOI) regarding the time required and
        limitations on transferring such jurisdiction. Before consulting with DOI, it was
        understood that acquiring private land, and subsequently building border barri_er on such
        land, would take longer than building on Federal land.
    -   After consultation with DOI, it also became apparent thatthere was considerably more
        private land on the DHS prioritized list than originally understood, and that the
                                                 2

                                                               FY19 2808 Administrative Record - 0227
            Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 96 of 101

             administrative jurisdiction of certain Federal l'.lnds could not be transferred to a Military
             Department. The detailed analysis of each project below incorporates this updated
             information from DOI.
•         Although the CJCS found that, in general, barrier construction in one CBP sector has ripple
          effects across all other sectors,,given finite resources, certain construction projects are more
          beneficial than others in supporting the use of the armed forces.
      -      To that end, the CJCS independently re-prioritized DHS's list of requested border barrier
             projects based on the factors listed above. The. following e.leven proj'ects would cost an
             estimated $3.6 billion. The apprehension figures in the chart below are current through
             July 31 , 2019.


   JS
 'Rank



                         El Paso 8 Sect
                 8                         12                                    Non-Fed     $'164M
                             I &2                     167,395
                                                     (31,561)
                                                                   1,5121    •
     2           30         El Paso 2      24                                      FED       $476M

                          Saa Diego 4
     3           4                         3.5                                     FED        $67M
                          Sect. 1 & 2                 51 ,296
                                                                    237/ .
                                                     (38,59 1)
     4           11       San Diego 11     3                                     Non-Fed      $57M

     5         10/27      Yuma 10/27       31                                      FED       $527M

                          Yuma 6 Sect.                                             FED
     6           6                         3                                                  $65M
                             1&2                      65.362
                                                                    338/.
                                                     (26,244)
    * NR         10         Yuma2          2                                      FED        $4QM

    **NR        27          Yuma3          31                                     FED        $63OM

                                                      32,717                     Non-l<ed
     7           7         Laredo 7        52                       304/.                   $l ,268M
                                                     (32,641)

     .8          5        El Centro 5      1                                     Non-F'ed    $20M

     9           9        El Centr-0 9     12
                                                     30.464
                                                     (29,.230)
                                                                    1021 •
                                                                                 Non-Fed     $:286M




* Yuma 2 was not included in the CJCS priority ranking; however, like Yuma 10/27, Yuma 2 is
entirely on the Barry M. Goldwater Range.
* *Yuma 3 was not included in the CJCS priority ranking due to expected availability of funds
for construction under Section 2808. The CJCS assessment did confirm that the border project
was necessary to support the use of the armed forces.



                                                        3

                                                                      FY19 2808 Administrative Record - 0228
        Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 97 of 101

Assessment by CBP Sector
All information on the deployment of military personnel is current as of August 13, 2019. There
are 2,979 active duty personnel and 2,802 National Guard personnel deployed at the southern
border. Active-duty and National Guard support is being provided in all nine CBP Sectors.
For the active duty component of DoD support, 679 personnel are undertaking logistics,
transportation, maintenance, and analyst support as a backfill for National Guard perso[Ule) in
support of CBP's Operation Guardian Support (CBP's named mission for securing the southwest
border). There are also 300 active duty personnel providing support at CBP detention facilities
at the southern border, including by providing transportation support (160 personnel) and
assisting with welfare checks and migrant feeding (100 personnel). The remaining 40 active-
duty personnel provide command and control for this support. All other active duty personnel
providing support in the CBP Sectors listed below are undertaking detection and monitoring,
force protection, engineering, and command and control m issions.
National Guard personnel are undertaking aerial support, infrastructure and maintenance support,
detection and intelligence support, and logistics support missions. The Texas National Guard is
also providing additional support at detention centers and at ports of entry in Texas, as
highlighted below.
•   El Paso Sector Projects:
    -   The El Paso Sector has the largest presence of military personnel. There are 877 active-
        duty and 635 National Guard Service members in this sector. The active duty forces
        include a crisis response force and associated UH-60 helicopter crews stationed at Fort
        Bliss on a 48-hour prepare-to-deploy order in support ofDHS and crews associated with
        an additional four UH-60 helicopter crews and one UH-72 helicopter crew undertaking
        detection and monitoring missions. The crisis response force is deployable across the
        Southwest Border. The 635 National Guard personnel in this Sector also include 186
        Texas National Guard personnel deployed in support of CBP detention operations and
        operations at ports of entry.
    -   The El Paso Sector has a sig1tificant number of deployed mobile surveillance cameta Sites
        -    due to the rugged terrain, which limits visibility, and the sparse existing pedestri~
        fencing, which limits CBP's ability to monitor large areas and respond quickly.
        The El Paso Sector has the second largest number of apprehensions of any CBP sector.
        The first project (El Paso 8 Section 1 and El Paso 8 Section 2) are expected to channel
        migrants to the Antelope Wells port of entry and increase what are currently fast
        vanishing times due to the. proximity of Highway 81. Further, the rugged terrain on both
        sides of the border presents hazards for both migrants and CBP agents, which a barrier
        would mitigate by discouraging border crossings in this area.
    -   The second project (El Paso 2) compris.e s 24 miles of non-contiguous barrier, including
        sections near the Antelope Wells port of entry. Although a lower priority for CBP, the
        CJCS concluded that packaging this project with the other two El Paso Sector projects
        would best support the use of the armed forces by bob1ering the effectivenes.s of the.first
        two projects in this high-apprehension sector.
        The CJCS assesses that the additional fencins. contemplated for the El Paso Sector will
        Ies.sen the high level of ne.e d for DoD to operate mobile surveillance-camera sites.




                                                 4

                                                               FY19 2808 Administrative Record - 0229
        Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 98 of 101

    -   The additional fencing contemplated for the El Paso Sector may also allow DoD to focus
        monitoring and detection assets on unfenced areas within the EJ Paso Sector or in other
        CBP Sectors.
    -   The CJCS noted that Operation Hold the Line, which surged personnel, technology, and
        physical barriers in the El Paso Sector, helped to substantially decrease the number of
        apprehensions between 1993 and 20 IS.
•   San Diego Sector Projects:
    -   There are 179 active duty and 58 National Guard personnel in the San Diego Sector.
        They operate ~     obile surveillance camera sites in the sector.
        Apprehensions in the San Diego Sector are increasing, with the number of apprehensions
        in FY 2019 (51,296) a1ready exceeding those in FY 201 8 (38,581).
    -   The San Diego Sector is particularly challenging for migrant interdiction due to the
        highly urbanized and highly mountainous areas within the Sector, both of which allow for
        quick vanishing times.
        The first San Diego Sector project (San Diego 4 Section 1 and San Diego 4 Section 2)
        would add pedestrian fencing in rugged terrain east of the highly urbanized areas· of Otay
        Mesa and Chula Vista. The second project (San Diego 11) would add new seconqary
        pedestrian fencing on either side of the Tecate port of entry, which is also in an area of
        rugged terrain where migrants have a'1cess to H ighway 94.
    -   The CJCS assesses that the projects contemplated for the San Diego Sector are expected
        to channel migrants to existing ports of entry, thereby reducing the need for DoD
        detection and monitoring between ports of entry.
        The additional fencing contemplated for the San Diego Sector may also allow DoD to
        focus monitoring and detection assets on unfenced areas within the San Diego Sector or
        in other CBP Sectors.
    -   The CJCS noted that Operation Gatekeeper, like Operation Hold the Line, introduced
        border barriers to the San Diego Sector in 1992, helping to decrease apprehensions 95
        percent by 2015.
•   Yuma Sector Projects:
    -   There are currently 244 active duty military persotinel and 94 National Guard personnel
        deployed in the Yuma Sector. Most are operating . mobile camera systems.
        Apprehensions are on the rise in this Sector. So far in FY 2019, there have been 65,362
        apprehensions. In all of FY 2018, there were 31,393 total apprehensions.
        Yuma 10/27 and Yuma project 2 are located on the Barry M. Goldwater Range. It is an
        active DoD military installation largely under the administrative control of the
        Department of the Navy. Construction of additional border barriers on the Barry M.
        Goldwater Range will impede the passage of migrants onto a live-fire range and
        Qtherwise divert migrants to ports of entry.
    -   Yuma project 2 and Yuma project 3 were requested as part of DHS 's request for DoD to
        build border barrier under Section 284 but not approved, and were excluded from the
        Joint Staff border barrier assessment.




                                                5

                                                              FY19 2808 Administrative Record - 0230
        Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 99 of 101

        Additional fencing in the Yuma Sector will reduce the need for DoD to operate mobile
        surveillance camera sites that monitor un~awful crossings in the area and allow such
        assets to be reallocated elsewhere.
       The additional fencing contemplated for the Yuma Sector may also allow DoD to focus
       monitoring and detection assets on unfenced areas within the Yuma Sector or in other
       CBP Sectors.
•   Laredo Sector and El Centro Sector Proiects:
        There are currently 511 active duty military personnel and 390 National Guard personnel
        deployed in the Laredo Sector. Of the 390 National Guard personnel, there are 70 Texas
        National Guard personnel deployed in the Laredo Sector in support of CBP detention
        operations and operations at ports of entry. Active ·duty personnel operate  •
                                                                                    mobile
        surveillance camera sites in the Laredo Sector. There are also two UH-72 helicopter
        crews performing detection and monitoring missions in the Laredo Sector.
    -   Apprehensions are up slightly in this Sector. So far in FY 2019. there have been 32,717
        apprehensions. They have already exceeded the total number of apprehensions in FY
        2018 (32,641),
        There are. currently 46 active duty personnel and 56 National Guard personnel deployed
        in the El Centro Sector. Active duty personnel also operate -   mobile surveillance
        camera sites in this sector.
        Apprehensions are on the rise in this Sector. So far in FY 2019 there have been 30,464
        apprehensions. In all of FY 2018, the total number of apprehensions were 29,230.
    -   Additional fencing in these sectors would reduce the need for DoD support to OHS in
        these areas and enable DoD to redirect personnel and assets to other areas without
        barriers.
Determinations
•   The forgo ing data and analysis provide a basis for concluding that, in accordance with
    Section 2808, the above eleven MILCON projects are necessary to support the use of the
    armed forces in connection with the national emergency declared by the President on
    February 15, 2019. The memorandum at TAB A memorializes and implements this
    detennination.
    -   DoD has long provided support to DHS in executing its border enforcement and security
        mission, but the need for such support has become more acute given the significant
        increase in border crossing apprehensions. This history of DoD support, and the more
        acute crisis~ has been outlined in congressional testimony (e.g., DASD Salesses testimony
        before 'the House of Representatives Committee on Homeland Security"s Border
        SeQurity, Facilitation, and Operations Subcommittee on June 20, 2019).
        The eleven projects are necessary to support the use of the armed forces because, as the
        forgoing analysis demonstrates, the construction of such physical barriers will deter
        illegal entry, increase the vanishing time of illegal border crossers,, and channel migrants
        to points of-entry, all of which will reduce the demand for DoD personnel and assets at
        the locations where the barriers are constructed and allow the redeployment of DoD
        personnel and assets to other high-traffic areas on the border without barriers or, if the
        surplus DoD personnel are no longer needed, to other national defense missions.
        Although these projects may reduce the overall need for DoD support on the border, they
        likely wil I not eliminate it. Instead, they will allow DoD to meet DHS ' s needs with fewer
                                                  6

                                                                FY19 2808 Administrative Record - 0231
Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 100 of 101

 personnel and resources. In short, these barriers will allow DoD to provide support to
 DHS more efficiently and effectively. In this respect, the contemplated construction
 projects are force multipliers.




                                         7

                                                      FY19 2808 Administrative Record - 0232
Case 1:19-cv-00408-TNM Document 76-1 Filed 09/17/20 Page 101 of 101




                               I



                                           FY19 2808 Administrative Record - 0233
